 



Exhibit 10.1
EXECUTION COPY
 
MEMBERSHIP INTEREST AND ASSET PURCHASE
AGREEMENT
BY AND AMONG
ALLIANCE DATA NETWORK SERVICES LLC,
ADS ALLIANCE DATA SYSTEMS, INC.,
ALLIANCE DATA SYSTEMS CORPORATION
HEARTLAND ACQUISITION, LLC
AND
HEARTLAND PAYMENT SYSTEMS, INC.
DATED AS OF MAY 2, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1 MEMBERSHIP INTEREST PURCHASE; ASSET
PURCHASE; PURCHASE PRICE; DEFINITIONS     1  
     Section 1.1
  Basic Transaction     1  
     Section 1.2
  Closing     2  
     Section 1.3
  Purchase Price     4  
     Section 1.4
  Definitions     6   ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLER, THE
COMPANY AND ADSC     14  
     Section 2.1
  Organization and Qualification     14  
     Section 2.2
  Capitalization of the Company     15  
     Section 2.3
  Authority     15  
     Section 2.4
  Financial Statements     16  
     Section 2.5
  Consents and Approvals; No Violations     16  
     Section 2.6
  Material Contracts     17  
     Section 2.7
  Absence of Changes     18  
     Section 2.8
  Litigation     20  
     Section 2.9
  Permits; Compliance with Laws     20  
     Section 2.10
  Employee Plans     20  
     Section 2.11
  Environmental Matters     21  
     Section 2.12
  Intellectual Property     22  
     Section 2.13
  Labor and Employment Matters     24  
     Section 2.14
  Insurance     24  
     Section 2.15
  Tax Matters     24  
     Section 2.16
  Brokers     25  
     Section 2.17
  Real Property     26  
     Section 2.18
  Title and Sufficiency of Assets     27  
     Section 2.19
  Undisclosed Liabilities     27  
     Section 2.20
  Notes and Accounts Receivable     27  
     Section 2.21
  Inventory     28  
     Section 2.22
  Powers of Attorney     28  
     Section 2.23
  Business Continuity     28  
     Section 2.24
  Certain Business Relationships     28  
     Section 2.25
  Customers and Suppliers     28  

i



--------------------------------------------------------------------------------



 



                      Page
     Section 2.26
  EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES     28  
     Section 2.27
  WFNNB     29   ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER AND HPS    
29  
     Section 3.1
  Organization     29  
     Section 3.2
  Authority     29  
     Section 3.3
  Consents and Approvals; No Violations     29  
     Section 3.4
  Brokers     30  
     Section 3.5
  Sufficient Funds     30  
     Section 3.6
  Litigation     30   ARTICLE 4 COVENANTS     30  
     Section 4.1
  Conduct and Preservation of Business     30  
     Section 4.2
  Tax Matters     32  
     Section 4.3
  Access to Information     33  
     Section 4.4
  Efforts to Consummate     33  
     Section 4.5
  Public Announcements     34  
     Section 4.6
  Employee Matters     34  
     Section 4.7
  Indemnification of Officers and Directors     38  
     Section 4.8
  Assumed Contracts; Notices and Consents     38  
     Section 4.9
  Exclusivity     39  
     Section 4.10
  Cooperation     40  
     Section 4.11
  Confidentiality     40  
     Section 4.12
  Restrictive Covenants     41  
     Section 4.13
  Escrow     43  
     Section 4.14
  Audit Support     43  
     Section 4.15
  Covenants regarding WFNNB     43  
     Section 4.16
  Covenants regarding Processing Agreement     44   ARTICLE 5 CONDITIONS TO
CONSUMMATION OF THE ACQUISITION     44  
     Section 5.1
  Conditions to the Obligations of Seller and Buyer     44  
     Section 5.2
  Other Conditions to the Obligations of Buyer and HPS     44  
     Section 5.3
  Other Conditions to the Obligations of Seller and ADSC     45   ARTICLE 6
TERMINATION; AMENDMENT; WAIVER     46  
     Section 6.1
  Termination     46  
     Section 6.2
  Effect of Termination     46  
     Section 6.3
  Fees and Expenses     47  

ii



--------------------------------------------------------------------------------



 



                      Page
     Section 6.4
  Amendment     47  
     Section 6.5
  Extension; Waiver     47   ARTICLE 7 SURVIVAL OF REPRESENTATIONS;
INDEMNIFICATION     47  
     Section 7.1
  Survival of Representations     47  
     Section 7.2
  General Indemnification     48  
     Section 7.3
  Third Party Claims     51  
     Section 7.4
  Other Indemnification Matters     52  
     Section 7.5
  Exclusive Post-Closing Remedy     53   ARTICLE 8 MISCELLANEOUS     53  
     Section 8.1
  Entire Agreement; Assignment     53  
     Section 8.2
  Notices     54  
     Section 8.3
  Governing Law; Jurisdiction     55  
     Section 8.4
  Construction; Interpretation     55  
     Section 8.5
  Parties in Interest     55  
     Section 8.6
  Severability     55  
     Section 8.7
  Counterparts     55  
     Section 8.8
  Waiver of Jury Trial     55  
     Section 8.9
  Specific Performance     55  
     Section 8.10
  ADSC Guarantee     56  
     Section 8.11
  HPS Guarantee     56  

iii



--------------------------------------------------------------------------------



 



              SCHEDULES              
KE
    —     Key Employees
1.4
    —     Permitted Liens
2.5
    —     Consents
2.6
    —     Material Contracts
2.7
    —     Certain Events
2.8
    —     Litigation
     2.10(a)
    —     Business Employees and Business Contractors
2.10(b)
    —     Employee Plans
2.12(a)
    —     Intellectual Property Rights
2.12(b)
    —     Intellectual Property
2.12(c)
    —     Third Party Intellectual Property
2.13
    —     Labor Matters
2.14
    —     Insurance
2.17(b)
    —     Leased Real Property
2.20
    —     Notes and Accounts Receivable
2.21
    —     Inventory
2.24
    —     Certain Business Relationships
2.25
    —     Customers and Suppliers
4.3
    —     Access to Information
4.6
    —     Certain Seller Business Employees

              EXHIBITS              
     A
    —     Assets
B
    —     Assumed Liabilities
C
    —     Form of Transition Services Agreement
D
    —     Form of BIN Sponsorship Agreement
E
    —     Form of ITS Agreement
F
    —     Form of Bill of Sale
G
    —     Form of Assignment and Assumption Agreement
H
    —     Form of Escrow Agreement
I
    —     Material Third Party Consents
J
    —     Allocation
K
    —     Assumed Contracts
L
    —     Net Working Capital as of March 31, 2008
M
    —     Confidentiality Agreement
N
    —     Supplemental Agreement

iv



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST AND ASSET PURCHASE AGREEMENT
     THIS MEMBERSHIP INTEREST AND ASSET PURCHASE AGREEMENT (this “Agreement”),
dated as of May 2, 2008 is made by and among Alliance Data Network Services LLC,
a Delaware limited liability company (the “Company”), ADS Alliance Data Systems,
Inc., a Delaware corporation (“Seller”), Alliance Data Systems Corporation, a
Delaware corporation (“ADSC”), Heartland Acquisition, LLC, a Delaware limited
liability company (“Buyer”), and Heartland Payment Systems, Inc., a Delaware
corporation (“HPS”). The Company, Seller, ADSC, Buyer, and HPS are referred to
herein from time to time collectively as the “Parties” and individually as a
“Party.”
PRELIMINARY STATEMENTS
     1. ADSC is the owner of all of the issued and outstanding equity securities
of Seller.
     2. Seller and the Company, directly or indirectly, own, or hold valid
licenses with respect to or valid leasehold interests in, all of the assets used
in the operation of Seller’s network services division (the “Division”).
     2. The Company is included within the Division and owns certain assets of
the Division.
     3. Seller is the owner of all of the issued and outstanding membership
interests (the “Company Interests”) of the Company.
     4. HPS is the owner of all of the issued and outstanding equity securities
of Buyer.
     5. In order to effect the sale of the Division to Buyer, the Parties desire
that, on the terms and subject to the conditions hereof, Buyer will purchase
from Seller, and Seller will sell to Buyer, the Company Interests and the assets
of Seller (with respect to the Division) identified on Exhibit A, attached
hereto (the “Assets”) in exchange for the Purchase Price.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, each intending to be
legally bound, hereby agree as follows:
ARTICLE 1
MEMBERSHIP INTEREST PURCHASE; ASSET PURCHASE; PURCHASE PRICE;
DEFINITIONS
     Section 1.1 Basic Transaction.
          (a) Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Buyer will purchase from Seller,
and Seller will sell to Buyer, (i) the Company Interests (such transaction, the
“Equity Purchase”) and (ii) the Assets (such transaction, the “Asset Purchase”
and, together with the Equity Purchase, the “Acquisition”), in exchange for the
Purchase Price.

1



--------------------------------------------------------------------------------



 



          (b) Assumption of Liabilities. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer will assume and
become responsible for certain Liabilities of the Division set forth and
described on Exhibit B attached hereto (the “Assumed Liabilities”). Buyer will
not assume or have any responsibility, however, with respect to any other
obligation or Liability of Seller, the Company, ADSC or any of their Affiliates
not included within the definition of Assumed Liabilities.
     Section 1.2 Closing.
          (a) Time and Place of Closing. The closing of the Acquisition (the
“Closing”) shall take place at 10:00 a.m., Dallas, Texas time, on a date to be
specified by the Parties (the “Closing Date”), which date shall be no later than
the second Business Day after satisfaction (or waiver) of the conditions set
forth in ARTICLE 5 (other than those conditions that by their terms are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions), at the offices of Akin Gump Strauss Hauer & Feld, LLP, 1700 Pacific
Avenue, Dallas, Texas 75201, unless another time, date or place is agreed to in
writing by the Parties.
          (b) Deliveries and Proceedings at the Closing. At the Closing:
               (i) Transition Agreements. Seller and Buyer shall enter into the
following agreements: (A) a transition services agreement substantially in the
form attached as Exhibit C hereto (the “Transition Services Agreement”); (B) a
transition BIN sponsorship agreement substantially in the form attached as
Exhibit D hereto (the “BIN Sponsorship Agreement”) and (C) an information
technology services agreement substantially in the form attached as Exhibit E
hereto (the “ITS Agreement”).
               (ii) Deliveries by Seller. Seller shall deliver to Buyer:
               (A) the Final Certificate and Flow of Funds Memorandum, duly
executed by Seller and the Company;
               (B) certificate(s) representing the Company Interests, if any,
duly endorsed in blank or accompanied by appropriate powers or any other proper
instrument of assignment endorsed in blank in proper form for transfer of the
Company Interests;
               (C) a bill of sale, by and between Buyer and Seller, in the form
attached as Exhibit F hereto (the “Bill of Sale”), duly executed by Seller;
               (D) an assignment and assumption agreement, by and between Buyer
and Seller, in the form attached as Exhibit G hereto (the “Assignment and
Assumption Agreement”), duly executed by Seller;
               (E) such other instruments of sale, transfer, conveyance, and
assignment (including Intellectual Property transfer documents) as Buyer and its
counsel reasonably may request;

2



--------------------------------------------------------------------------------



 



               (F) a certificate to the effect that each of the conditions
specified in Section 5.2(a) through Section 5.2(d) below are satisfied;
               (G) an escrow agreement, by and between Buyer, Seller and the
Escrow Agent, substantially in the form attached as Exhibit H hereto (the
“Escrow Agreement”), duly executed by Seller and the Escrow Agent;
               (H) resignations, effective as of Closing, of each manager,
director and officer of the Company;
               (I) all of the third party consents set forth on Exhibit I
attached hereto (“Material Third Party Consents”);
               (J) a non-foreign affidavit dated as of the Closing Date sworn
under penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Code §1445 stating that Seller is not a “foreign
person” as defined in Code Section 1445;
               (K) a certificate of the secretary or an assistant secretary of
Seller, dated the Closing Date, in form and substance reasonably satisfactory to
Buyer, as to (i) the resolutions of the board of directors (or a duly authorized
committee thereof) of Seller and ADSC authorizing the execution, delivery, and
performance of this Agreement and the transactions contemplated hereby; and
(ii) incumbency and signatures of the officers of Seller and ADSC executing this
Agreement or any other agreement contemplated by this Agreement; and
               (L) a certificate of the secretary or an assistant secretary of
the Company, dated the Closing Date, in form and substance reasonably
satisfactory to Buyer, as to (i) no amendments to the certificate of formation
of the Company since the date of the certification specified in
Section 1.2(b)(ii)(K); (ii) the operating agreement of the Company; (iii) the
resolutions of the managers of the Company authorizing the execution, delivery,
and performance of this Agreement and the transactions contemplated hereby; and
(iv) incumbency and signatures of the officers of the Company executing this
Agreement or any other agreement contemplated by this Agreement.
               (M) copy of the certificate of formation of the Company certified
not more than five (5) Business Days before the Closing Date by the Secretary of
State of Delaware;
               (N) copies of the certificates of good standing of Seller (issued
not more than five (5) Business Days before Closing Date) by the Secretary of
State (or comparable officer), of Delaware, Ohio, Tennessee and Texas;
               (O) copies of the certificates of good standing of the Company
issued not more than five (5) Business Days before Closing Date by the Secretary
of State (or comparable officer), of each jurisdiction in which the Company is
qualified to do business;

3



--------------------------------------------------------------------------------



 



               (P) copy of the certificates of good standing of ADSC issued not
more than five (5) Business Days before Closing Date by the Secretary of State
of Delaware; and
               (Q) a written consent to the assignment of each Lease (the “Lease
Consents”), in form and substance satisfactory to Buyer and Buyer’s lender.
               (iii) Deliveries by Buyer. Buyer shall deliver to Seller:
               (A) the Final Certificate and Flow of Funds Memorandum, duly
executed by Buyer and HPS;
               (B) the Escrow Agreement, duly executed by Buyer;
               (C) cash in an amount equal to the Estimated Purchase Price set
forth on the Final Certificate and Flow of Funds Memorandum, by wire transfer of
immediately available funds to one or more accounts designated by Seller, of
which $1,500,000 (the “Escrow Amount”) shall be deposited with the Escrow Agent
pursuant to the terms of the Escrow Agreement;
               (D) the Bill of Sale, duly executed by Buyer;
               (E) the Assignment and Assumption Agreement, duly executed by
Buyer;
               (F) such other instruments of sale, transfer, conveyance, and
assignment as Seller and its counsel reasonably may request; and
               (G) a certificate to the effect that each of the conditions
specified in Section 5.3(a) and Section 5.3(b) below are satisfied.
               (iv) Other Deliveries. Any other documents required to be
delivered pursuant to this Agreement with respect to the Closing will be
exchanged.
     Section 1.3 Purchase Price.
          (a) Estimated Purchase Price. No later than three (3) Business Days
prior to the Closing, Seller shall prepare and deliver to Buyer a certificate
signed by Seller certifying the Seller’s good faith estimate (including all
calculations in reasonable detail) of the Estimated Purchase Price along with an
estimated unaudited consolidated balance sheet of the Division as of the Closing
Date (“Seller’s Closing Payment Certificate”). Such certificate shall also
contain wire instructions for the payment of the Purchase Price. As promptly as
practicable but not later than one (1) Business Day prior to the Closing, Buyer
shall identify any adjustments that it believes in good faith are required to
the Seller’s Closing Payment Certificate delivered by Seller. If Seller disputes
any such adjustments, Buyer and Seller shall use reasonable best efforts to
resolve such dispute, after which Seller shall re-deliver to Buyer the
certificate with such adjustments as the parties have agreed are appropriate. If
such a dispute cannot be resolved,

4



--------------------------------------------------------------------------------



 



Buyer can agree to proceed to the Closing and take its proposed adjustments into
account in the Final Certificate and Flow of Funds Memorandum, and Seller may
note the applicable items in dispute on the Final Certificate and Flow of Funds
Memorandum, so that such dispute may be resolved pursuant to Section 1.3(b). The
form of certificate finally delivered pursuant to this Section 1.3(a) and
acceptable to Buyer is referred to herein as the “Final Certificate and Flow of
Funds Memorandum.”
          (b) Preparation of the Final Statement of Purchase Price.
               (i) As soon as practicable, but no later than forty-five
(45) days after the Closing Date, Buyer shall prepare and deliver to Seller a
proposed calculation of the Purchase Price (the “Proposed Purchase Price
Calculation”) and the components thereof. Should Buyer not prepare and deliver
to Seller the Proposed Purchase Price Calculation within the 45 day period, the
Estimated Purchase Price shall be deemed to be the Purchase Price.
               (ii) If Seller does not give written notice of dispute (a
“Purchase Price Dispute Notice”) to Buyer within fifteen (15) Business Days of
receiving the Proposed Purchase Price Calculation, Seller and the other Parties
agree that the Proposed Purchase Price Calculation shall be deemed to set forth
the Purchase Price. If Seller gives a Purchase Price Dispute Notice to Buyer
(which Purchase Price Dispute Notice must set forth, in reasonable detail, the
items and amounts in dispute) within such 15 Business Day period, Seller and
Buyer will use reasonable efforts to resolve the dispute during the 30-day
period commencing on the date Buyer receives the applicable Purchase Price
Dispute Notice from Seller. If Buyer and Seller do not obtain a final resolution
within such 30-day period, then the items in dispute shall be submitted
immediately to the Dallas office of Ernst & Young LLP (the “Accounting Firm”).
The Accounting Firm shall be required to render a determination of the
applicable dispute within forty-five (45) days after referral of the matter to
such Accounting Firm, which determination must be in writing and must set forth,
in reasonable detail, the basis thereof, must be in accordance with the terms of
this Agreement and must only address the specific items in dispute. The
determination of the Accounting Firm shall be conclusive and binding upon Buyer,
the Company and Seller and not subject to collateral attack for any reason other
than manifest error or fraud. Buyer will revise the Proposed Purchase Price
Calculation as appropriate to reflect the resolution of any objections thereto
pursuant to this Section 1.3(b)(ii). The “Final Statement of Purchase Price”
shall mean the Proposed Purchase Price Calculation together with any revisions
thereto determined pursuant to this Section 1.3(b)(ii).
               (iii) In the event Buyer and Seller submit any unresolved
objections to an Accounting Firm for resolution as provided in
Section 1.3(b)(ii), Buyer and Seller will share responsibility for the fees and
expenses of such Accounting Firm as follows:
               (A) if such Accounting Firm resolves all of the remaining
objections in favor of Buyer’s position (the Purchase Price so determined is
referred to herein as the “Low Value”), then Seller will be responsible for all
of the fees and expenses of such Accounting Firm;

5



--------------------------------------------------------------------------------



 



               (B) if such Accounting Firm resolves all of the remaining
objections in favor of Seller’s position (the Purchase Price so determined is
referred to herein as the “High Value”), then Buyer will be responsible for all
of the fees and expenses of such Accounting Firm; and
               (C) if such Accounting Firm neither resolves all of the remaining
objections in favor of Buyer’s position nor resolves all of the remaining
objections in favor of Seller’s position (the Purchase Price so determined is
referred to herein as the “Actual Value”), then that fraction of the fees and
expenses of such Accounting Firm equal to (x) the difference between the High
Value and the Actual Value over (y) the difference between the High Value and
the Low Value shall be paid by Seller, and Buyer will be responsible for the
remainder of the fees and expenses of such Accounting Firm.
               (iv) The Company (or its successor) will make its financial
records available to Seller and its accountants and other representatives at
reasonable times during the period beginning on the Closing Date and ending on
date of the final determination of the Purchase Price pursuant to
Section 1.3(b)(ii).
          (c) Adjustment to Estimated Purchase Price.
               (i) If the Actual Adjustment is a positive amount, then within
three (3) Business Days after the date on which the Purchase Price is finally
determined pursuant to Section 1.3(b)(ii), Buyer will pay to Seller such
positive amount by wire transfer or delivery of other immediately available
funds.
               (ii) If the Actual Adjustment is a negative amount, then within
three (3) Business Days after the date on which the Purchase Price is finally
determined pursuant to Section 1.3(b)(ii), Seller will pay to Buyer such
negative amount by wire transfer or delivery of other immediately available
funds.
          (d) Allocation. Buyer and Seller agree to allocate the Purchase Price
(and all other capitalizable costs) among the Assets and the Company’s assets
for all purposes (including financial accounting and Tax purposes) in accordance
with the allocation schedule attached as Exhibit J hereto.
     Section 1.4 Definitions.
          (a) Definitions. For purposes of this Agreement, the terms set forth
below have the following meanings:
          “Accounting Firm” has the meaning set forth in Section 1.3(b)(ii).
          “Actual Adjustment” means (x) the Purchase Price as set forth on the
Final Statement of Purchase Price minus (y) the Estimated Purchase Price.
          “Actual Value” has the meaning set forth in Section 1.3(b)(iii)(C).

6



--------------------------------------------------------------------------------



 



          “ADSC” has the meaning set forth in the preamble.
          “ADSC Acquisition” means any single or multi-step transaction or
series of related transactions pursuant to which any Person or group acquires,
directly or indirectly, beneficial ownership (as defined under Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of 25% or more of the assets of
ADSC and its subsidiaries (taken as a whole) or 25% or more of any class of
equity securities of ADSC pursuant to a merger, consolidation or other business
combination, sale of shares of capital stock, sale of assets, tender offer,
exchange offer or similar transaction.
          “ADSC Guaranteed Obligations” has the meaning set forth in
Section 8.10.
          “Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act of 1934, as amended.
          “Agreement” has the meaning set forth in the preamble.
          “Acquisition” has the meaning set forth in Section 1.1(a).
          “Anticipated State Tax Benefits” has the meaning set forth in
Section 7.2(c).
          “Asset Purchase” has the meaning set forth in Section 1.1(a).
          “Assets” has the meaning set forth in the preliminary statements.
          “Assignment and Assumption Agreement” has the meaning set forth in
Section 1.2(b)(ii)(D).
          “Assumed Contracts” means those contracts listed on Exhibit K attached
hereto.
          “Assumed Liabilities” has the meaning set forth in Section 1.1(b).
          “Audit Support” has the meaning set forth in Section 4.14(a).
          “Audit Support Period” has the meaning set forth in Section 4.14(a).
          “Bill of Sale” has the meaning set forth in Section 1.2(b)(ii)(C).
          “BIN Sponsorship Agreement” has the meaning set forth in
Section 1.2(b)(i).
          “Bonuses” has the meaning set forth in Section 4.6(e).
          “Business Contractor” means contractors of Seller who are identified
on Schedule 2.10(a).
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in Dallas, Texas or New York, New York are authorized or
obligated by law or executive order to not open or remain closed.

7



--------------------------------------------------------------------------------



 



          “Business Employee” means each employee of Seller who is identified on
Schedule 2.10(a).
          “Business Service” means the provision of merchant  transaction
processing services (authorization, capture and settlement of electronic
payments) by a network that enables processing of all electronic payment types
including credit card, debit card, prepaid card, gift card, electronic benefits
and check transactions, excluding the provision or issuance of private label
credit cards, co-branded or not, and the provision of customer services related
to those cards along with the retention of the underlying card receivables.
          “Buyer” has the meaning set forth in the preamble.
          “Buyer 401(k) Plan” has the meaning set forth in Section 4.6(d).
          “Buyer Employee” has the meaning set forth in Section 4.6(a).
          “Buyer Indemnitee” and “Buyer Indemnitees” have the respective
meanings set forth in Section 7.2(a).
          “Buyer Plans” has the meaning set forth in Section 4.6(b).
          “Buyer Welfare Plans” has the meaning set forth in Section 4.6(c).
          “Closing” has the meaning set forth in Section 1.2(a).
          “Closing Date” has the meaning set forth in Section 1.2(a).
          “Closing Settlement Obligations” means the aggregate settlement
obligations (defined as settlement liabilities less settlement accounts
receivable) of the Division as of Closing Date.
          “Code” has the meaning set forth in Section 2.10(c).
          “Company” has the meaning set forth in the preamble.
          “Company Charter Documents” has the meaning set forth in
Section 2.1(c).
          “Company Interests” has the meaning set forth in the preliminary
statements.
          “Confidential Information” means any information concerning the
business and affairs of the Company or the Division or the Assets, that is not
generally available to the public, including know-how, trade secrets, customer
lists, details of customer or consultant contracts, pricing policies,
operational methods and marketing plans or strategies, and any information
disclosed to the Company or the Division by third parties to the extent that the
Company or Seller has an obligation of confidentiality in connection therewith.
          “Confidentiality Agreement” has the meaning given in Section 4.3.
          “Disclosure Schedule” has the meaning set forth in ARTICLE 2.

8



--------------------------------------------------------------------------------



 



          “Division” has the meaning set forth in the preliminary statements.
          “Employee Plans” has the meaning set forth in Section 2.10(b).
          “Enterprise Value” means Seventy-Seven Million Five Hundred Thousand
and 00/100 Dollars ($77,500,000.00).
          “Environmental Requirements” shall mean all federal, state, local and
foreign statutes, regulations, and ordinances concerning pollution or protection
of the environment, including, without limitation, all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances or wastes, as such requirements are enacted and in effect on or prior
to the Closing Date.
          “Equity Purchase” has the meaning set forth in Section 1.1(a).
          “ERISA” has the meaning set forth in Section 2.10(b)
          “ERISA Affiliate” has the meaning set forth in Section 2.10(f).
          “Escrow Agent” means Huntington National Bank.
          “Escrow Agreement” has the meaning set forth in Section 1.2(b)(ii)(G).
          “Escrow Amount” has the meaning set forth in Section 1.2(b)(iii)(C).
          “Escrow Matters” has the meaning set forth in Section 7.2(a).
          “Estimated Purchase Price” mean the Estimated Purchase Price set forth
on the Final Certificate and Flow of Funds Memorandum.
          “Final Certificate and Flow of Funds Memorandum” has the meaning set
forth in Section 1.3(a).
          “Final Statement of Purchase Price” has the meaning set forth in
Section 1.3(b)(ii).
          “Financial Statements” has the meaning set forth in Section 2.4(a).
          “GAAP” has the meaning set forth in Section 2.4(a).
          “Governmental Entity” has the meaning set forth in Section 2.5.
          “High Value” has the meaning set forth in Section 1.3(b)(iii)(B).
          “HPS” has meaning set forth in the preamble.
          “HPS Guaranteed Obligations” has the meaning set forth in
Section 8.11.

9



--------------------------------------------------------------------------------



 



          “HSR Act” has the meaning set forth in Section 2.5.
          “Improvements” means all buildings, structures, fixtures, building
systems and equipment, and all components thereof, included in the Leased Real
Property.
          “Indemnified Party” has the meaning set forth in Section 7.3(a).
          “Insurance Policies” has the meaning set forth in Section 2.14.
          “Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation), (g) all material advertising and
promotional materials, (h) all other proprietary rights, and (i) all copies and
tangible embodiments thereof (in whatever form or medium).
          “ITS Agreement” has the meaning set forth in Section 1.2(b)(i).
          “Knowledge” means, with respect to the Company or Seller, the
knowledge after reasonable investigation of the Key Employees.
          “Lease” have the meaning set forth in Section 2.17(b).
          “Lease Consents” has the meaning set forth in Section 1.2(b)(ii)(Q).
          “Leased Real Property” has the meaning set forth in Section 2.17(b).
          “Lehman Brothers” means Lehman Brothers Inc.
          “Law” means any law (statutory, common, or otherwise), constitution,
treaty, convention, ordinance, equitable principle, code, rule, regulation,
executive order, or other similar authority enacted, adopted, promulgated, or
applied by any Governmental Entity, each as amended and now in effect.
          “Liability” means any liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for Taxes.

10



--------------------------------------------------------------------------------



 



          “Lien” means any lien, pledge, mortgage, deed of trust, security
interest, option or similar encumbrance of any kind.
          “Limitation Amount” has the meaning given in Section 7.4(b).
          “Loss” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, (excluding punitive and exemplary damages in
the case of claims other than Third Party Claims) dues, penalties, fines, costs,
amounts paid in settlement, Liabilities, obligations, Taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.
          “Lost Tax Benefits” has the meaning set forth in Section 7.2(c).
          “Low Value” has the meaning set forth in Section 1.3(b)(iii)(A).
          “Material Adverse Effect” means any effect or change that is or would
reasonably be expected to be materially adverse to the business, assets,
condition (financial or otherwise), operating results, operations of the Company
and the Division, taken as a whole; provided, that in no event shall any of the
following, alone or in combination (or the consequences thereof), constitute a
“Material Adverse Effect” or be considered in determining whether a “Material
Adverse Effect” has occurred or is likely or expected to occur: (i) changes in
general economic conditions or relating to those industries specific to the
business of the Company which do not have a materially disproportionate effect
on the Division or the Company, (ii) the negotiation, execution, delivery,
performance or public announcement of this Agreement or the transactions
contemplated hereby or any action required by this Agreement to be taken or not
taken or otherwise taken with the express consent of Buyer (including the impact
thereof on the relationships of the Company with its customers, suppliers,
distributors or employees to the extent resulting from such action),
(iii) actions taken solely by Buyer or any of its Affiliates, (iv) acts of God,
calamities, national or international political or social conditions, including
military or terrorist activities or the engagement by any country in
hostilities, whether commenced before or after the date hereof, and whether or
not pursuant to the declaration of a national emergency or war which do not have
a materially disproportionate effect on the Division or the Company, (v) changes
in financial, banking or securities markets which do not have a materially
disproportionate effect on the Division or the Company, (vi) changes in GAAP (or
any interpretation thereof) or any laws, rules, regulations, orders or other
binding directives issued by any Governmental Entity which do not have a
materially disproportionate effect on the Division or the Company, (vii) any
litigation arising from allegations of a breach relating to this Agreement or
the transactions contemplated hereby, (viii) developments in the pending merger
transaction between ADSC and Affiliates of The Blackstone Group (including
without limitation the consummation or termination of that transaction and any
litigation or other disputes related thereto) or (ix) changes in ADSC’s stock
price or trading volume, credit rating or any failure by ADSC to meet any
projections or forecasts for any period ending (or for which revenues or
earnings are released) on or after the date hereof (provided that the underlying
cause of such failure shall not be excluded).
          “Material Contracts” has the meaning set forth in Section 2.6.

11



--------------------------------------------------------------------------------



 



          “Material Third Party Consents” has the meaning set forth in Section
1.2(b)(ii)(I).
          “Membership Interests” has the meaning given in Section 2.2(a).
          “Most Recent Balance Sheet” has the meaning set forth in
Section 2.4(a).
          “Net Working Capital” means, as of any date:
          (I)(A) cash (in an amount equal to the Closing Settlement Obligations)
and accounts receivable (less allowances for losses) plus (B) inventories plus
(C) prepaid expenses (including postage) and other current assets
          minus
          (II)(A) accounts payables plus (B) accrued expenses plus (C) customer
deposits plus (D) deferred revenue plus (E) the amount, if any, by which cash
(as included within the definition of Net Working Capital pursuant to clause
(I)(A) above) is less than the amount of the Closing Settlement Obligations,
in each case, of the Division as of such date to the extent included in the
Assets or the Assumed Liabilities, as determined in accordance with GAAP,
applied on a basis consistent with the preparation of the Net Working Capital as
of March 31, 2008, which is attached hereto as Exhibit L.
          “Net Working Capital Adjustment” means the amount of Net Working
Capital as of immediately prior to the Closing.
          “Other Antitrust Laws” has the meaning set forth in Section 2.5.
          “Party” and “Parties” have the respective meanings set forth in the
preamble.
          “Permits” has the meaning set forth in Section 2.9(a).
          “Permitted Liens” means (i) Liens for Taxes not yet due and payable or
which are being contested in good faith, for which adequate reserves have been
established in accordance with GAAP and which reserves are included in the
Assets and taken into account in computing the Working Capital Adjustment;
(ii) mechanic’s, materialmen’s, and similar Liens for labor, material or
supplies incurred in the ordinary course of business for amounts that are not
delinquent or which are being contested in good faith, which would not,
individually or in the aggregate, materially impair the operation of the
business of the Division as currently conducted, by appropriate proceedings;
(iii) Liens set forth on Schedule 1.4.
          “Permitted Use” has the meaning set forth in Section 4.10(b).
          “Person” means an individual, partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, trust, joint venture, association or other organization or entity,
whether or not a legal entity, or a Governmental Entity.

12



--------------------------------------------------------------------------------



 



          “Processing Agreement” has the meaning set forth in Section 4.16.
          “Proposed Position” has the meaning set forth in Section 7.2(c).
          “Proposed Purchase Price Calculation” has the meaning set forth in
Section 1.3(b)(i).
          “Protected Customers” means any Person to whom the Company or Seller
(with respect to the Division) sold the Company’s or the Division’s products or
services or solicited to sell the Company’s or the Division’s products or
services at any time during the twenty four (24) month period on and prior to
the Closing Date.
          “Protected Employees” means employees of the Company or Seller (with
respect to the Division) who were employed by the Company or Seller on the date
hereof or on the Closing Date.
          “Purchase Price” means (i) the Enterprise Value, plus (ii) the Net
Working Capital Adjustment (which may be a negative number).
          “Purchase Price Dispute Notice” has the meaning set forth in Section
1.3(b)(ii).
          “Responsible Party” has the meaning set forth in Section 7.3(a).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Seller” has the meaning set forth in the preamble.
          “Seller Indemnitee” and “Seller Indemnitees” have the respective
meanings set forth in Section 7.2(b).
          “Seller 401(k) Plan” has the meaning set forth in Section 4.6(d).
          “Seller Welfare Plans” has the meaning set forth in Section 4.6(c).
          “Seller’s Closing Payment Certificate” has the meaning set forth in
Section 1.3(a).
          “Statement” has the meaning set forth in Section 7.2(c).
          “Straddle Period” has the meaning set forth in Section 4.2(a).
          “Systems” has the meaning set forth in Section 2.23.
          “Tax” or “Taxes” means all federal, state, local and foreign taxes,
assessments, charges, duties, fees, levies and other governmental charges,
including, without limitation, income, profits, franchise, employment, transfer,
withholding, property, excise, sales and use taxes (including interest and
penalties thereon and additions thereto) (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), all
estimated taxes and deficiency assessments.

13



--------------------------------------------------------------------------------



 



          “Tax Indemnitees” has the meaning set forth in Section 7.2(c).
          “Tax Indemnitors” has the meaning set forth in Section 7.2(c).
          “Tax Loss” has the meaning set forth in Section 7.2(c).
          “Tax Return” and “Tax Returns” have the respective meanings set forth
in Section 2.15(a).
          “Termination Date” has the meaning set forth in Section 6.1(b).
          “Third Party Claim” has the meaning set forth in Section 7.3(a).
          “Transferred BINs and ICAs” means those certain Bank Identification
Numbers assigned to WFNNB by Visa and those certain Interbank Card Associations
assigned to WFNNB by MasterCard for the merchant processing and acquiring
business which are used for the authorization, clearing and settlement of the
Business who have contracted for such services.
          “Transition Services Agreement” has the meaning set forth in Section
1.2(b)(i).
          “Threshold” has the meaning set forth in Section 7.4(a).
          “WARN Act” has the meaning set forth in Section 4.6(j).
          “WFNNB” means the World Financial Network National Bank.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER, THE COMPANY AND ADSC
          Seller, the Company and ADSC hereby, jointly and severally, represent
and warrant to Buyer and HPS that the statements contained in this ARTICLE 2 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and, except as expressly
provided in a representation or warranty, as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE 2), except as
set forth in the disclosure schedule accompanying this Agreement (the
“Disclosure Schedule”). The Disclosure Schedule will be arranged in paragraphs
corresponding to the lettered and numbered paragraphs contained in this ARTICLE
2.
     Section 2.1 Organization and Qualification.
          (a) The Company is duly organized, validly existing and in good
standing under the laws of Delaware. The Company has full entity power and
authority to own, lease and operate its properties and to carry on its business
as presently conducted. Seller is duly organized, validly existing and in good
standing under the laws of Delaware. ADSC is duly organized, validly existing
and in good standing under the laws of Delaware.
          (b) The Company is duly qualified or licensed to do business and is in
good standing (or the equivalent thereof) in each jurisdiction in which the
property owned, leased or

14



--------------------------------------------------------------------------------



 



operated by it, or the nature of the business conducted by it, makes such
qualification or licensing necessary, except where the failure to be so duly
qualified, licensed or in good standing would not have a Material Adverse
Effect.
          (c) The Company has made available to Buyer a true and complete copy
of the Company’s certificate of formation and operating agreement (the “Company
Charter Documents”), in each case, as in effect as of the date hereof.
     Section 2.2 Capitalization of the Company.
          (a) The authorized equity interests of the Company consists of
1,000 limited liability company membership interests (the “Membership
Interests”). As of the date hereof, all of the Membership Interests are issued
and outstanding, and are duly authorized, validly issued, fully paid and
non-assessable. All of the Membership Interests are owned by Seller free and
clear of any restrictions on transfer (other than restrictions under the
Securities Act and state securities laws), Taxes, Liens, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands. Except
as described in this Section 2.2(a), (i) no equity securities of the Company,
(ii) no securities of the Company convertible into or exchangeable for equity
securities of the Company, and (iii) no options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments to acquire from the Company, and no obligations of the Company to
issue, any equity securities or securities convertible into or exchangeable for
equity securities of the Company, in each case, are outstanding or authorized.
There are no outstanding profit participation or similar rights with respect to
the Company. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of any equity securities of the
Company.
          (b) The Company does not have, and has never had, any subsidiaries.
The Company does not control directly or indirectly or have any direct or
indirect equity participation in any Person. The Company does not own, or have
any right to acquire, directly or indirectly, any outstanding capital stock of,
or other equity interests in, any Person.
     Section 2.3 Authority.
          The Company, Seller and ADSC have full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary entity action on
the part of the Company, Seller and ADSC, and no other entity proceedings are
necessary to authorize this Agreement or for the Company and Seller to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Seller, the Company and ADSC and constitutes a
valid, legal and binding agreement of each of Seller, the Company and ADSC,
enforceable against each of Seller, the Company and ADSC in accordance with its
terms, except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding thereof may be brought.

15



--------------------------------------------------------------------------------



 



     Section 2.4 Financial Statements.
          (a) The Company and Seller have delivered to Buyer copies of (i) the
unaudited statements of income for the fiscal years ended December 31, 2006 and
December 31, 2007 and (ii) the unaudited balance sheet as of December 31, 2007
(the “Most Recent Balance Sheet”) and the related balance sheet and statements
of income as of and for the three-month period ended March 31, 2008 for the
Division (the “Financial Statements”). The Financial Statements (i) have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the period covered
thereby, except as may be indicated in the notes thereto and except for the
absence of footnotes and subject to normal year-end adjustments, and (ii) fairly
present in all material respects, the financial position of Division as of the
date thereof and the results of operations for the periods then ended (subject
to the absence of footnotes and to normal year-end adjustments). For clarity,
the Financial Statements reflect intercompany transfers and allocations based on
Company policy. The Financial Statements were prepared in accordance with the
books and records of the Division, are true, correct and complete in all
material respects, and present fairly in all material respects the financial
condition and the results of operations of the Division as of the respective
dates thereof.
          (b) The Seller (with respect to the Division) and the Company maintain
accurate books and records reflecting, in all material respects, their assets
and Liabilities and maintain proper and adequate internal accounting controls
that provide assurance that, in all material respects: (i) the Division and the
Company maintain no off-the-book accounts and that the Division and the
Company’s assets are used only in accordance with the Division’s and the
Company’s management directives; (ii) transactions are executed with
management’s authorization; (iii) transactions are recorded as necessary to
permit preparation of the financial statements of the Division and the Company
and to maintain accountability for the Division and the Company’s assets;
(iv) access to the assets of the Division and the Company is permitted only in
accordance with management’s authorization; (v) the reporting of assets of the
Company is compared with existing assets at regular intervals; and
(vi) accounts, notes and other receivables and inventory are recorded
accurately, and proper and adequate procedures are implemented to effect the
collection of accounts, notes and other receivables on a current and timely
basis.
     Section 2.5 Consents and Approvals; No Violations. Except as set forth on
Schedule 2.5 and except for filings, permits, authorizations, consents and
approvals as may be required under, and other applicable requirements of,
(x) the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the
“HSR Act”) and/or (y) the antitrust and competitions laws of all jurisdictions,
if any, other than those of the United States (“Other Antitrust Laws”), no
filing with or notice to, and no permit, authorization, consent or approval of,
or order of, any court or tribunal or administrative, governmental or regulatory
body or agency (a “Governmental Entity”) is necessary for the execution and
delivery by the Company, Seller or ADSC of this Agreement or the consummation by
the Company and Seller of the transactions contemplated hereby except where the
failure to obtain such permits, authorizations, consents, or approvals or to
make such filings or give such notice would not have a Company Material Adverse
Effect. Neither the execution, delivery and performance of this Agreement, nor
the consummation of the transactions contemplated hereby, will (a) conflict with
or result in

16



--------------------------------------------------------------------------------



 



any breach of any provision of the Company Charter Documents or the certificate
of incorporation or bylaws of Seller or ADSC, (b) except as set forth on
Schedule 2.5, conflict with, result in a violation or breach of, create in any
party the right to accelerate, terminate, modify or cancel, or constitute (with
or without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) or require any notice under,
any of the terms, conditions or provisions of any Material Contract (as defined
in Section 2.6) or result in the imposition of any Lien upon any of Seller’s or
the Company’s assets, or (c) violate any constitution, order, writ, injunction,
judgment, charge, decree, law, statute, rule or regulation of any court or
Governmental Entity to which the Company, Seller or ADSC is subject.
     Section 2.6 Material Contracts. Except as set forth on Schedule 2.6
(collectively, the “Material Contracts”) and except for this Agreement, as of
the date hereof, neither the Seller (with respect to the Division) nor the
Company is a party to or bound by any:
               (i) agreement for the employment of any officer, individual
employee or other person on a full-time, part-time, consulting or other basis
providing annual compensation in excess of $50,000 or providing material
severance benefits;
               (ii) agreement (or group of related agreements) under which it
has created, incurred, assumed, or guaranteed any indebtedness for borrowed
money, or any capitalized lease obligation, in excess of $50,000 or under which
it has imposed a Lien on any of its assets, tangible or intangible;
               (iii) agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $50,000 per annum;
               (iv) agreement or group of related agreements with the same party
or group of affiliated parties the performance of which involves outstanding
consideration in excess of $75,000;
               (v) agreement, other than customer contracts, concerning
confidentiality or non-solicitation;
               (vi) agreement limiting the ability of the Division or the
Company to engage in any line of business or to compete with any Person;
               (vii) collective bargaining agreement, labor contract or other
agreement or arrangement with any labor union or any employee organization;
               (viii) agreement (or group of related agreements) for the
purchase or sale of raw materials, commodities, supplies, products, or other
personal property, or for the furnishing or receipt of services, the performance
of which will extend over a period of more than one year or involve
consideration in excess of $75,000;
               (ix) agreement creating a partnership or joint venture;

17



--------------------------------------------------------------------------------



 



               (x) material agreement involving any Affiliate of Seller (other
than the Company);
               (xi) profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or
arrangement for the benefit of its current or former directors, managers,
officers, or employees;
               (xii) agreement under which it has advanced or loaned any amount
to any of its directors, managers, officers, or employees outside the ordinary
course of business;
               (xiii) agreement under which the consequences of a default or
termination would reasonably be expected to have a Material Adverse Effect;
               (xiv) agreement under which it has granted any Person any
registration rights (including, without limitation, demand and piggyback
registration rights);
               (xv) agreement under which it has advanced or loaned any other
Person amounts in the aggregate exceeding $50,000;
               (xvi) other agreement (or group of related agreements) the
performance of which involves consideration in excess of $75,000; or
               (xvii) any Assumed Contract.
Seller has delivered to Buyer a correct and complete copy of each written
agreement listed in Schedule 2.6 and a written summary setting forth the
material terms and conditions of each oral agreement referred to in
Schedule 2.6. With respect to each Material Contract, (a) except as set forth on
Schedule 2.6, each Material Contract is legal, valid, binding, enforceable, and
in full force and effect, (b) Seller is not (and to Seller’s Knowledge, each
counterparty is not) in material breach or default, (c) no event has occurred
which with notice or lapse of time would constitute a material breach or
default, or permit termination, modification, or acceleration, under such
Material Contract, and (d) to Seller’s Knowledge no party has repudiated any
material provision of such Material Contract. Except as set forth on
Schedule 2.6, Seller, the Company, and, to Seller’s and the Company’s Knowledge,
each of the other parties thereto has performed in all material respects all
material obligations required to be performed by it under each Material
Contract.
     Section 2.7 Absence of Changes. Except in connection with the transactions
contemplated by this Agreement, during the period beginning on December 31, 2007
and ending on the date hereof, Seller (with respect to the Division) and the
Company have conducted their business in the ordinary course consistent with
past practice and, except as set forth on Schedule 2.7, none of the following
have occurred with respect to the Division or the Company:
               (i) any damage, destruction or other casualty loss (to the extent
not covered by insurance) affecting the business or assets of the Division or
the Company in excess, in the aggregate for all such losses, of $75,000;

18



--------------------------------------------------------------------------------



 



               (ii) any material change in any method of accounting or
accounting practice by Seller (with respect to the Division) or the Company,
except for any change required by reason of a change in GAAP;
               (iii) any (A) material increase in benefits payable under any
existing severance or termination pay policies; (B) adoption, amendment,
modification, or termination of any bonus, profit sharing, incentive, severance,
or other plan, contract, or commitment for the benefit of any of its directors,
managers, officers or employees (or taken any such action with respect to any
other Employee Plan); (C)  increase in compensation, bonus or other benefits
payable to directors, managers or officers (who are not employees) or to
employees (including officers who are employees), other than in the ordinary
course of business; (D) approval, adoption or execution of any employment
contract or collective bargaining agreement, written or oral, or modification of
the terms of any existing such contract or agreement; and (E) any other material
change in employment terms for any of its directors, managers, officers, or
employees outside the ordinary course of business;
               (iv) any sale, lease, transfer, assignment or disposal of any
assets outside the ordinary course of business which assets have a value in
excess of $50,000;
               (v) neither Seller (with respect to the Division) nor the Company
has entered into any material agreement, contract, lease, or license outside the
ordinary course of business;
               (vi) no party has accelerated, terminated, made material
modifications to, or cancelled any material agreement, contract, lease, or
license to which Seller, with respect to the Division, or the Company is a party
or by which any of them is bound;
               (vii) neither Seller (with respect to the Division) nor the
Company nor the Company has imposed any Lien upon any of its assets, tangible or
intangible;
               (viii) neither Seller (with respect to the Division) nor the
Company has made any material capital expenditures outside the ordinary course
of business;
               (ix) neither Seller (with respect to the Division) nor the
Company has made any material capital investment in, or any material loan to,
any other Person outside the ordinary course of business;
               (x) any creation, assumption, or guarantee of more than $75,000
in aggregate indebtedness for borrowed money and capitalized lease obligations;
               (xi) neither Seller (with respect to the Division) nor the
Company has transferred, assigned, or granted any license or sublicense of any
material rights under or with respect to any Intellectual Property outside the
ordinary course of business;
               (xii) there has been no change made or authorized in the
certificate of incorporation or bylaws of Seller or any of the Company Charter
Documents;

19



--------------------------------------------------------------------------------



 



               (xiii) neither Seller (with respect to the Division) nor the
Company has made any loan to, or entered into any other transaction with, any of
its directors, officers, and employees outside the ordinary course of business;
               (xiv) Seller (with respect to the Division) and the Company have
not changed in any material respects their normal business practices or taken
any other action outside the ordinary course of business in order to generate
cash;
               (xv) neither Seller nor the Company has made any loans or
advances of money; or
               (xvi) neither Seller nor the Company has entered into any
agreement to do any of the foregoing.
     Section 2.8 Litigation. Except as set forth on Schedule 2.8, as of the date
hereof, there is no suit, litigation, arbitration, claim, action, or proceeding
pending or, to Seller’s and the Company’s Knowledge, threatened against Seller
(relating directly or indirectly to the Division) or the Company before any
Governmental Entity or before any arbitrator. Except as disclosed on
Schedule 2.8, as of the date hereof, neither Seller (relating directly or
indirectly to the Division) nor the Company is subject to any outstanding order,
writ, injunction, decree, ruling, award or charge.
     Section 2.9 Permits; Compliance with Laws.
          (a) Seller (with respect to the Division) and the Company have all
authorizations, approvals, orders, consents, licenses, certificates, permits,
registrations and qualifications from each Governmental Entity necessary to
permit the ownership of property and the conduct of business as presently
conducted by the Division and the Company, except where the failure to obtain or
maintain such an authorization, approval, order, consent, license, certificate,
permit, registration or qualification would not have a Material Adverse Effect
(collectively, the “Permits”), and all such Permits are valid and in full force
and effect.
          (b) Seller and the Company are in compliance with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, awards, and charges thereunder and including the Foreign
Corrupt Practices Act, 15 U.S.C. 78dd-1, et. seq.) promulgated by any
Governmental Entity, and no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, demand, or notice has been filed or commenced against
any of them alleging any failure so to comply, except where the failure to
comply would not have a Material Adverse Effect. Neither Seller (with respect to
the Division) nor the Company has entered into or been subject to any judgment,
consent decree, or administrative order with respect to any aspect of its
business, affairs, properties or assets, nor, as of the date hereof, has Seller
or the Company received any notice of the institution against Seller (with
respect to the Division) or the Company of any civil, criminal or administrative
action, suit, proceeding or investigation from any Governmental Entity, with
respect to any aspect of the business, affairs, properties or assets of Seller
or the Company, except as would not have a Material Adverse Effect.

20



--------------------------------------------------------------------------------



 



     Section 2.10 Employee Plans.
          (a) Schedule 2.10(a) sets forth a true and complete list of all
Business Employees and Business Contractors, together with their salaries,
commission plan (if applicable) and location, as of April 30, 2008. As of the
date hereof, no Business Employee or Business Contractor of the Division or the
Company has provided notice of resignation that is effective following
completions of the transactions contemplated hereby.
          (b) Schedule 2.10(b) lists each employee benefit plan (as such term is
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)) and each other material employee benefit plan, program or
arrangement participated in or maintained by the Division or the Company (the
“Employee Plans”).
          (c) All Employee Plans have been established, registered, maintained
and administered in compliance with their terms and with the requirements of any
applicable law, including, but not limited to, ERISA and the Internal Revenue
Code of 1986, as amended (the “Code”), except where the failure to comply would
not result in a Material Adverse Effect.
          (d) Each Employee Plan that is intended to meet the requirements of a
“qualified plan” under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service.
          (e) No Employee Plan subject to Title IV of ERISA was terminated
within six years prior to the date hereof. Neither the Seller nor the Company
has engaged in any transaction that could reasonably be expected to give rise to
Liability under Section 4069 or 502 of ERISA or Section 4975 of the Code that
could become a Liability of Buyer. Neither Seller nor the Company has within six
years prior to the date hereof been subject to any lien imposed under Section
412(n) of the Code or Section 302(f) of ERISA with respect to any Employee Plan.
          (f) No event has occurred that could reasonably be expected to subject
Buyer or the Company to any Liability under any Title IV of ERISA or Section 412
of the Code with respect to any Employee Plan or any other employee benefit plan
or arrangement maintained or contributed to by Seller or any entity, trade or
business, whether or not incorporated, which together with Seller or the Company
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c) or (m) of the Code or Section 4001(b)(1) of ERISA (an “ERISA Affiliate”).
          (g) None of the assets of the Seller 401(k) Plan transferred pursuant
to Section 4.6 is subject to the requirements of Section 417 of the Code.
     Section 2.11 Environmental Matters.
          (a) Seller (with respect to the Division), the Company and their
respective Affiliates (with respect to the Division) have complied, and are in
compliance, in all material respects with all Environmental Requirements
(including without limitation obtaining all permits and licenses required
thereunder).
          (b) Without limiting the generality of the foregoing, Seller (with
respect to the Division), the Company and their respective Affiliates have
obtained, have complied, and are in

21



--------------------------------------------------------------------------------



 



compliance with, in each case in all material respects, all material permits,
licenses and other authorizations that are required pursuant to Environmental
Requirements for the occupation of its facilities and the operation of its
business.
          (c) None of Seller (with respect to the Division), the Company nor
their respective Affiliates has received any unresolved written notice, report
or other documentation regarding any actual or alleged material violation of
Environmental Requirements, or any material Liabilities or potential material
Liabilities, including any material investigatory, remedial or corrective
obligations, relating to any of them or its facilities arising under
Environmental Requirements.
          (d) To the Knowledge of Seller, none of the following exists at any
property or facility owned or operated by Seller (with respect to the Division)
or the Company or their respective Affiliates: (1) underground storage tanks,
(2) asbestos-containing material in any friable and damaged form or condition,
(3) materials or equipment containing polychlorinated biphenyls, or
(4) landfills, surface impoundments, or similar waste disposal areas.
          (e) Neither Seller (with respect to the Division), the Company nor
their respective Affiliates have treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any substance,
including without limitation any hazardous substance, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) in a manner that has given or would give rise to material
Liabilities, including any material Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or the Solid Waste Disposal
Act, as amended, or any other Environmental, Health, and Safety Requirements.
          (f) To the Knowledge of Seller, neither this Agreement nor the
consummation of the transaction that is the subject of this Agreement will
result in any material obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
under any Environmental, Health, and Safety Requirements.
     Section 2.12 Intellectual Property.
          (a) Except as set forth in Schedule 2.12(a), neither Seller (with
respect to the Division) nor the Company has interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of third
parties in any material respect, and none of Seller (with respect to the
Division), the Company and the directors, managers and officers of Seller or the
Company has ever received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation, or violation
(including any claim that Seller or the Company must license or refrain from
using any Intellectual Property rights of any third party). To the Knowledge of
Seller and the Company, no third party has interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of Seller
(with respect to the Division) or the Company in any material respect.

22



--------------------------------------------------------------------------------



 



          (b) Schedule 2.12(b) identifies each patent or registration which has
been issued to Seller (with respect to the Division) or the Company with respect
to any of its Intellectual Property, identifies each pending patent application
or application for registration which Seller (with respect to the Division) or
the Company has made with respect to any of its Intellectual Property, and
identifies each material license, agreement, or other permission which Seller
(with respect to the Division) or the Company has granted to any third party
with respect to any of its Intellectual Property (together with any exceptions).
Seller has delivered to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, agreements, and permissions (as amended
to date). Schedule 2.12(b) also identifies each material trade name or
unregistered trademark, service mark, corporate name, Internet domain name,
copyright, and computer software item owned by Seller (with respect to the
Division) or the Company which is material to the operation of the business of
the Division or the Company as currently conducted. With respect to each item of
Intellectual Property required to be identified in Schedule 2.12(b):
               (i) Seller and the Company possess all right, title, and interest
in and to the item, free and clear of any Lien, license, or other restriction;
               (ii) the item is not subject to any outstanding injunction,
judgment, order, decree, ruling, or charge;
               (iii) no action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand is pending or, to the Knowledge of Seller or
the Company, is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and
               (iv) neither Seller nor the Company has ever agreed to indemnify
any Person for or against any interference, infringement, misappropriation, or
other conflict with respect to the item.
          (c) Schedule 2.12(c) identifies each material item of Intellectual
Property that any third party or Affiliate of Seller, the Company or ADSC owns
and that Seller (with respect to the Division) or the Company uses pursuant to
license, sublicense, agreement, or permission, except for any such item of
Intellectual Property that is generally commercially available and has a
replacement purchase cost of less than $75,000. Seller has delivered to Buyer
correct and complete copies of all such licenses, sublicenses, agreements, and
permissions (as amended to date). With respect to each such item of used
Intellectual Property required to be identified in Schedule 2.12(c):
               (i) the license, sublicense, agreement, or permission covering
the item is legal, valid, binding, enforceable, and in full force and effect in
all material respects;
               (ii) no party to the license, sublicense, agreement, or
permission is in material breach or default, and no event has occurred which
with notice or lapse of time would constitute a material breach or default or
permit termination, modification, or acceleration thereunder;
               (iii) no party to the license, sublicense, agreement, or
permission has repudiated any material provision thereof;

23



--------------------------------------------------------------------------------



 



               (iv) neither Seller nor the Company has granted any sublicense or
similar right with respect to the license, sublicense, agreement, or permission,
except in the ordinary course of business; and
               (v) no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Seller or the
Company, including without limitation, a failure by Seller or the Company to pay
any required maintenance fees)].
     Section 2.13 Labor and Employment Matters. Seller and the Company are in
compliance with all applicable Laws respecting employment and employment
practices, terms and conditions of employment and wages and hours and have not
engaged, and are not engaging, in any material discrimination or unfair labor
practice with respect to employees of Seller (with respect to the Division) and
the Company. Except as set forth on Schedule 2.13, (i) there is no union
organizing effort pending, or to the Knowledge of Seller or the Company,
threatened with respect to the employees of Seller (with respect to the
Division) or the Company, (ii) no complaint against Seller (with respect to the
Division) or the Company has been made before the National Labor Relations
Board, or, to the Knowledge of Seller or the Company, has been threatened,
within the past three years, (iii) there has been no labor strike, dispute,
slowdown or stoppage involving, or, to the Knowledge of Seller or the Company,
threatened against or involving, Seller (with respect to the Division) or the
Company within the past three years; (iv) there has been no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement with respect to employees of Seller (with respect to the Division) or
the Company, and no claim therefor has been asserted, within the past three
years and (v) there have been no material labor or employment claims or
proceedings pending between Seller (with respect to the Division) or the Company
and any of such applicable entity’s employees, or any administrative agency or
court on behalf of or concerning any of such applicable entity’s employees,
within the past three years.
     Section 2.14 Insurance. (a) Seller (with respect to the Division) and the
Company maintain or are covered by insurance policies (including policies
providing property, casualty, Liability, and workers’ compensation coverage and
bond and surety arrangements, the “Insurance Policies”) against all risks of a
character and in such amounts as are usually insured against by similarly
situated companies in the same or similar businesses, except where the failure
to maintain such Insurance Policy would not reasonably be expected to have a
Company Material Adverse Effect. Each Insurance Policy is in full force and
effect and all premiums due thereon have been paid in full. Set forth on
Schedule 2.14 is a complete and accurate list of all material Insurance Policies
in effect as of the date hereof.
Section 2.15 Tax Matters.
          (a) The Company has prepared and duly and timely filed with the
appropriate federal, state, local and foreign taxing authorities all material
tax returns, information returns, statements, forms and reports (each a “Tax
Return” and, collectively, the “Tax Returns”) required to be filed with respect
to or by the Company and has timely paid (or Seller will timely pay) all Taxes
owed or payable by it, including Taxes which the Company is obligated to
withhold. All Tax Returns filed with respect to or by the Company are true and
correct in all

24



--------------------------------------------------------------------------------



 



material respects. The Seller has prepared and duly and timely filed with the
appropriate federal, state, local and foreign taxing authorities all Tax Returns
required to be filed with respect to the Assets and has timely paid (or will
timely pay) all Taxes owed or payable by it with respect to the Assets. All Tax
Returns filed by the Seller with respect to the Assets are true and correct in
all material respects.
          (b) As of the date hereof:
               (i) the Company has not received any written notice from any
taxing authority relating to any material issue which would affect the Tax
Liability of the Company after the Closing Date;
               (ii) the Company has not entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of Taxes of the Company to a
date after the date hereof; and
               (iii) no claim has been made by any taxing authority in a
jurisdiction where the Company or Seller does not file Tax Returns that the
Company or the Division is or may be subject to taxation by that jurisdiction.
          (c) The Company and Seller (but as to Seller, only with respect to the
Assets) have made available to Buyer complete and correct copies of all Tax
Returns, examination reports, and statements of deficiencies, filed, received or
assessed against or agreed by the Company or the Seller (with respect to the
Assets) for the past three (3) years.
          (d) There are no liens for Taxes upon the Assets or the assets and
properties of the Company except for statutory liens for current Taxes not yet
due. None of the Assets are utilized by any Affiliate of Seller, nor are they
utilized by any other unit or division of Seller, nor in the transaction of
business by those Affiliates and other units or divisions. The Division is a
separate business segment from those Affiliates and other units or divisions,
and the Division’s income and expenses can be separately ascertained from or
within the Seller’s books of account or records.
          (e) The Company is, and has always been, “disregarded as an entity
separate from its owner” within the meaning of Treasury Regulations
Section 301.7701-3, and the purchase by Buyer of the Company Interests
constitutes for federal income Tax purposes the purchase by Buyer of the assets
and properties of the Company.
     Section 2.16 Brokers. No broker, finder or investment banker, other than
Lehman Brothers (whose fees shall be paid by Seller), is entitled to any
broker’s, finder’s or investment banker’s fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
and on behalf of Seller or the Company.

25



--------------------------------------------------------------------------------



 



     Section 2.17 Real Property.
          (a) Owned Real Properties. The Company does not own any real property
and the Seller does not use any owned real property in connection with the
operation of the Division.
          (b) Leased Real Properties. Schedule 2.17(b) sets forth (whether as
lessee or lessor) leases of real property (“Leased Real Property”) to which
Seller (with respect to the Division) or the Company is a party or by which any
such party is bound (each such lease together with all amendments and
modifications thereto, a “Lease”). Schedule 2.17(b) sets forth a true and
complete description of the address of the Leased Property and the date and name
of the parties to each Lease. Seller has delivered to Buyer a true and complete
copy of the Lease, and in the case of any oral Lease, a written summary of the
material terms of such Lease.
               (i) Except as set forth on Schedule 2.17(b), with respect to each
Lease:
                    (A) such Lease is legal, valid, binding, enforceable and in
full force and effect;
                    (B) except for those Leases for which Lease Consents are
obtained, the transaction contemplated by this Agreement does not require the
consent of any other party to such Lease, will not result in a breach of or
default under such Lease, and will not otherwise cause such Lease to cease to be
legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing;
                    (C) neither Seller nor the Company’s possession and quiet
enjoyment of the Leased Real Property under such Lease has been disturbed and,
to the Knowledge of Seller and the Company, there are no disputes with respect
to such Lease;
                    (D) to the Knowledge of Seller and the Company, neither
Seller, nor the Company nor any other party to the Lease is in breach or default
under such Lease, and, to the Knowledge of Seller and the Company, no event has
occurred or circumstance exists which, with the delivery of notice, the passage
of time or both, would constitute such a breach or default, or permit the
termination, modification or acceleration of rent under such Lease;
                    (E) the other party to such Lease is not an Affiliate of,
and otherwise does not have any economic interest in, Seller or the Company;
                    (F) neither Seller nor the Company has subleased, licensed
or otherwise granted any Person the right to use or occupy such Leased Real
Property or any portion thereof; and
                    (G) neither Seller nor the Company has collaterally assigned
or granted any other Lien in such Lease or any interest therein.

26



--------------------------------------------------------------------------------



 



               (ii) The Leased Real Property identified in Schedule 2.17(b)
comprise all of the real property used or intended to be used by the Division
and the Company; and neither Seller nor the Company is a party to any agreement
or option to purchase any real property or interest therein.
               (iii) To the Knowledge of Seller and the Company, (A) all
Improvements included in the Leased Real Property are in good condition and
repair, notwithstanding any ordinary wear and tear, and sufficient for the
operation of the business of the Division and the Company as currently conducted
thereon; (B) there is no condemnation, expropriation or other proceeding in
eminent domain, pending or threatened, affecting any parcel of Leased Real
Property or any portion thereof or interest therein; (C) there is no injunction,
decree, order, writ or judgment outstanding against Seller or the Company, or
any claim, litigation, administrative action or similar proceeding, pending or
threatened against Seller or the Company, relating to the lease, use or
occupancy of the Lease Real Property or any portion thereof, or the operation of
the business of the Division and the Company as currently conducted thereon;
(D) the Leased Real Property is in compliance in all material respects with all
applicable building, zoning, subdivision, health and safety and other land use
Laws and neither Seller nor the Company has received any notice of violation of
any such Laws; and (F) all water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Leased Real Property are operational and sufficient
for the operation of the business of the Division and the Company as currently
conducted thereon.
     Section 2.18 Title and Sufficiency of Assets.  Seller and the Company have
good and marketable title to, or a valid leasehold interest in, the Assets free
and clear of all Liens or restriction on transfer other than Permitted Liens.
The Assets constitute all of the assets used exclusively in connection with the
operation of the Division, other than immaterial assets. The Company does not
have any assets other than the Assumed Contracts. The personal property that
Seller (with respect to the Division) and the Company own or lease are free from
material defects (patent and latent), have been maintained in accordance with
normal industry practice, and are in good operating condition and repair
(subject to normal wear and tear).
     Section 2.19 Undisclosed Liabilities.  Neither Seller (with respect to the
Division) nor the Company has any Liability, except for (a) Liabilities set
forth on the face of the Most Recent Balance Sheet (rather than in any notes
thereto) and (b) Liabilities which have arisen after the date of the Most Recent
Balance Sheet in the ordinary course of business and which are less than
$100,000 in the aggregate. The Company does not have any Liabilities other than
the obligation to perform under the Assumed Contracts pursuant to their terms.
     Section 2.20 Notes and Accounts Receivable. Except as set forth on
Schedule 2.20, all notes and accounts receivable of Seller (with respect to the
Division) and the Company that have been recorded on the books of the Division
are bona fide and represent amounts validly due. No account debtor has asserted
any setoff, deduction, or defense with respect thereto, and, to the Seller’s
Knowledge, no account debtor has any valid offset, setoff, deduction, or defense
with respect to the accounts receivable.  None of the obligors of such accounts
receivable have given notice that they will or may refuse to pay the full amount
thereof or any portion thereof. 

27



--------------------------------------------------------------------------------



 



Except as set forth on Schedule 2.20, since January 1, 2008, the Division has
collected accounts receivable only in accordance with regular collection
practices and has not granted any rebates, discounts, advances or allowances to
any customers and has not otherwise sold, discounted or disposed of any accounts
receivable. 
     Section 2.21 Inventory. Except as set forth on Schedule 2.21, the inventory
of Seller (with respect to the Division) and the Company consists of raw
materials and supplies, manufactured and processed parts, work in process, and
finished goods, all of which is merchantable and fit for the purpose for which
it was procured, subject only to the reserve for inventory writedown set forth
on the face of the Most Recent Balance Sheet (rather than in any notes thereto)
as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of Seller and the Company.
     Section 2.22 Powers of Attorney. To the Knowledge of Seller and the
Company, there are no material outstanding powers of attorney executed on behalf
of Seller (with respect to the Division) or the Company.
     Section 2.23 Business Continuity. None of the computer software, computer
hardware (whether general or special purpose), telecommunications capabilities
(including all voice, data and video networks) and other similar or related
items of automated, computerized, and/or software systems and any other networks
or systems and related services that are used by or relied on by Seller and/or
the Company in the conduct of the business of the Division and the Company
(collectively, the “Systems”) have experienced material bugs, failures,
breakdowns, or continued substandard performance in the past twelve (12) months
that has caused any substantial disruption or interruption in or to the use of
any such Systems by Seller or the Company.
     Section 2.24 Certain Business Relationships. Except as set forth in
Schedule 2.24, no Affiliate of the Seller, ADSC or the Company has been involved
in any material business arrangement or relationship with Seller (with respect
to the Division) or the Company within the past 12 months.
     Section 2.25 Customers and Suppliers. Schedule 2.25 lists the 25 largest
customers of the Division and the Company for the most recent fiscal year and
sets forth opposite the name of each such customer the percentage of
consolidated net sales attributable to such customer. Schedule 2.25 also lists
the 25 largest customers of the Division for the period beginning January 1,
2008 and ending March 31, 2008. Since the date of the Most Recent Balance Sheet,
no material supplier of the Division or the Company has indicated in writing
that it shall stop, or materially decrease the rate of, supplying materials,
products or services to the Division or the Company, and no customer listed on
Schedule 2.25 has indicated in writing that it shall stop, or materially
decrease the rate of, buying materials, products or services from Division or
the Company.
     Section 2.26 EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY AND SELLER IN THIS AGREEMENT
ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER REPRESENTATIONS AND WARRANTIES,
INCLUDING, WITHOUT

28



--------------------------------------------------------------------------------



 



LIMITATION, ANY IMPLIED WARRANTIES. THE COMPANY AND SELLER HEREBY DISCLAIM ANY
SUCH OTHER OR IMPLIED REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE
DELIVERY OR DISCLOSURE TO BUYER OR ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA).
     Section 2.27 WFNNB. Seller represents that Buyer will obtain, for the
benefit of Buyer’s sponsor bank, the Tranferred BINs and ICAs related to
merchant processing and acquiring. Such Transferred BINs and ICAs process all
authorization and settled transactions related to Visa and MasterCard credit and
signature debit transactions on behalf of contracted services pertaining to the
Business excluding those services satisfied through Payment Tech and BA Merchant
Services.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF BUYER AND HPS
          Buyer and HPS hereby, jointly and severally, represent and warrant to
the Company, Seller and ADSC as follows:
     Section 3.1 Organization.  Buyer is a limited liability company duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its formation and has all requisite power and authority to carry on its
businesses as now being conducted, except where the failure to have such power
or authority would not be reasonably expected to prevent or materially delay the
consummation of the Acquisition. HPS is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.
     Section 3.2 Authority. Buyer and HPS have all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of Buyer and HPS and no other entity
proceeding is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Buyer and HPS and constitutes a valid, legal and
binding agreement of Buyer and HPS, enforceable against Buyer and HPS in
accordance with its terms, except (i) to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors’ rights generally and (ii) that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding thereof may be
brought.
     Section 3.3 Consents and Approvals; No Violations. Except for filings,
permits, authorizations, consents and approvals as may be required under, and
other applicable requirements of the HSR Act and/or Other Antitrust Laws, no
filing with or notice to, and no permit, authorization, consent or approval of,
or order of, any Governmental Entity is necessary for the execution and delivery
by Buyer and HPS of this Agreement or the consummation by Buyer and HPS of the
transactions contemplated hereby, except where the failure to obtain such

29



--------------------------------------------------------------------------------



 



permits, authorizations, consents or approvals or to make such filings or give
such notice would not, individually or in the aggregate, be reasonably expected
to prevent or materially delay the consummation of the Acquisition. Neither the
execution, delivery and performance of this Agreement by Buyer and HPS nor the
consummation by Buyer of the transactions contemplated hereby will (a) conflict
with or result in any breach of any provision of the certificate of formation or
operating agreement of Buyer or certificate of incorporation or bylaws of HPS,
(b) conflict with, result in a violation or breach of, create in any party the
right to accelerate, terminate, modify or cancel, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, or acceleration) under, any of the terms, conditions,
or provisions of any note, bond, mortgage indenture, lease, license, contract,
agreement or other instrument or obligation to which Buyer or HPS is a party or
by which Buyer or HPS or any of its properties or assets may be bound or result
in the imposition of any Lien upon any of Buyer’s or HPS’s assets or (c) violate
any constitution, order, writ, injunction, judgment or charge, decree, law,
statute, rule or regulation applicable to Buyer or HPS or any of their
Affiliates or any of their respective properties or assets, except, in the case
of clause (b) above, for violations which would not, individually or in the
aggregate, be reasonably expected to prevent or materially delay the
consummation of the Acquisition.
     Section 3.4 Brokers. No broker, finder or investment banker, other than
SunTrust Robinson Humphrey, Inc. (whose fees shall be paid by Buyer) is entitled
to any brokerage, finder’s or investment banker’s fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by and on behalf of Buyer or any of its Affiliates.
     Section 3.5 Sufficient Funds. Buyer or HPS has and at the Closing, Buyer
will have sufficient funds, including borrowings available under any line of
credit of Buyer, HPS or their Affiliates, available to consummate the
Acquisition and to pay the Purchase Price and all fees and expenses related to
the transactions contemplated by this Agreement. Notwithstanding the foregoing,
Buyer is not and will not be required to use any existing funds, including
borrowings available under any current lines of credit, to consumate the
Acquisition and may use borrowings from any future line of credit.
     Section 3.6 Litigation. Buyer is not a party to any litigation or
threatened litigation which would reasonably be expected to affect or prohibit
the consummation of the transactions contemplated hereby.
ARTICLE 4
COVENANTS
     Section 4.1 Conduct and Preservation of Business.
     (a) Except as provided in this Agreement, during the period from the date
hereof to the Closing Date, Seller (with respect to the Division) and the
Company will conduct their operations in the ordinary course of business
consistent with past practice; provided that it is expressly agreed that the
Seller (with respect to the Division) or the Company may, at any time and at its
sole discretion, repay all or a portion of its outstanding indebtedness.
Furthermore, during the period from the date hereof to the Closing Date, neither
Seller, the Company nor any

30



--------------------------------------------------------------------------------



 



of their respective Affiliates will, without the prior written consent of Buyer,
sell, transfer, assign or encumber the Company Interests or the Assets. Without
limiting the generality of the foregoing, and except as otherwise expressly
provided in this Agreement, during the period from the date hereof to the
Closing Date, neither Seller (with respect to the Division) nor the Company
will, without the prior written consent of Buyer:
               (i) amend the Company Charter Documents;
               (ii) issue, sell or agree or commit to issue (whether through the
issuance or granting of options, warrants, commitments, subscriptions, rights to
purchase or otherwise) any membership interests of any class or any other equity
securities or equity equivalents of the Company;
               (iii) split, combine or reclassify any of the Company’s
membership interests or declare, set aside or pay any dividends or other
distributions in respect of the Company’s membership interests;
               (iv) redeem, purchase, or otherwise acquire any of the Company’s
membership interests;
               (v) incur or assume any non-customer related indebtedness for
borrowed money except for non-customer related indebtedness for borrowed money
not exceeding $75,000 in the aggregate and except for any borrowings under any
revolving credit facility currently in place, or (ii) assume, guarantee, endorse
or otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person, except for obligations not
exceeding $75,000 in the aggregate;
               (vi) except as may be required by law or as contemplated by this
Agreement, (i) enter into, adopt or amend or terminate any material bonus,
profit sharing, compensation, severance, termination, stock option, stock
appreciation right, restricted stock, performance unit, stock equivalent,
pension, retirement, deferred compensation, employment, severance or other
employee benefit agreement, trust, plan, fund or other arrangement for the
benefit or welfare of any director, officer or employee of Seller (with respect
to the Division) or the Company in any material manner, (ii) except for normal
salary increases and bonus payments in the ordinary course of business
consistent with past practice, increase in any material manner the compensation
of any director, officer or employee of Seller (with respect to the Division) or
the Company or (iii) pay any material benefit not required by any plan and
arrangement as in effect as of the date hereof (including, without limitation,
the granting of stock appreciation rights or performance units);
               (vii) sell, lease or dispose of or acquire any of the Assets or
any assets of the Company outside the ordinary course of business that have a
value in the aggregate in excess of $50,000;
               (viii) except as may be required by law or as contemplated by
this Agreement, alter through merger, liquidation, reorganization, restructuring
or in any other fashion the capital structure of the Company;

31



--------------------------------------------------------------------------------



 



               (ix) effect any change in any of its methods of accounting,
except as may be required by GAAP;
               (x) amend, modify, extend, renew or terminate any Lease, or enter
into any new lease, sublease, license or other agreement for the use or
occupancy of any real property requiring payments in excess of $10,000 annually
as averaged over the term thereof;
               (xi) agree to do any of the foregoing; or
               (xii) otherwise engage in any practice, take any action, or enter
into any transaction of the sort described in Section 2.7.
          (b) Preservation of Business. During the period from the date hereof
to the Closing Date, Seller (with respect to the Division) and the Company shall
use commercially reasonable efforts to keep their business and properties
substantially intact, including their present operations, physical facilities,
working conditions, insurance policies, and relationships with lessors,
licensors, suppliers, customers, and employees.
          (c) Maintenance of Leased Real Property. During the period from the
date hereof to the Closing Date, Seller and the Company shall use commercially
reasonable efforts to maintain the Leased Real Property, including all of the
Improvements, in substantially the same condition as of the date of this
Agreement, ordinary wear and tear excepted, and shall not demolish or remove any
of the existing Improvements, or erect new improvements on the Leased Real
Property or any portion thereof, without the prior written consent of Buyer.
     Section 4.2 Tax Matters.
          (a) Seller shall prepare and timely file all Tax Returns required to
be filed by the Company or Seller for any Tax period ending on or prior to the
Closing Date with respect to Taxes for which Seller is responsible under this
Agreement. Buyer shall prepare and timely file all Tax Returns required to be
filed by the Company or with respect to the Assets for any Tax period or portion
thereof beginning after the Closing Date (or for any Tax period beginning before
and ending after the Closing Date (a “Straddle Period”). Buyer shall not amend
any Tax Returns of the Company for any Tax period ending on or prior to the
Closing Date without the written consent of Seller, such written consent not to
be unreasonably withheld or delayed. For purposes of this Section 4.2(a) and
clause (iv) of Section 7.2(a) below, in the case of any Straddle Period, the
amount of any Taxes based on or measured by income or receipts of the Company or
Seller (with respect to the Assets) and the amount of any sales, use, employment
or withholding Taxes of the Company or Seller (with respect to the Assets) shall
be allocated based on an interim closing of the books as of the close of
business on the Closing Date, and the amount of other Taxes of the Company or
Seller (with respect to the Assets) for a Straddle Period which relate to the
portion of such Straddle Period ending on the Closing Date shall be deemed to be
the amount of such Tax for the entire Straddle Period multiplied be a fraction,
the numerator of which is the number of days in the portion of the Straddle
Period ending on the Closing Date and the denominator of which is the number of
days in such Straddle Period.

32



--------------------------------------------------------------------------------



 



          (b) After the Closing Date, each of Buyer and Seller shall furnish or
cause to be furnished to the other, upon request, as promptly as reasonably
practicable, such information (including access to books, records and personnel)
and assistance as is reasonably requested for the preparation and filing of any
Tax Return or related document, for the preparation for any Tax audit or for the
prosecution or defense of any claim, suit or proceeding relating to Liability
for Taxes of Seller (with respect to the Assets) or the Company. Buyer further
agrees to retain and provide Seller with access to all books and records
relevant to the Liability of Seller or the Company for Taxes for any period
ending on or prior to the Closing Date for the duration of any applicable
statute of limitation.
          (c) All transfer, sales and use, value added, registration,
documentary, stamp and similar Taxes imposed directly in connection with the
sale of the Company Interests, the Assets or any other transaction that occurs
pursuant to this Agreement shall be borne by Buyer. Buyer shall be responsible
for preparing and timely filing (and Seller will cooperate with Buyer in
preparing and filing) any forms required with respect to any such Taxes and any
forms or other filings necessary or appropriate to minimize any such Taxes.
Buyer shall provide to Seller a true copy of each such return as filed and
evidence of the timely filing thereof.
     Section 4.3 Access to Information. Between the date hereof and the Closing
Date, upon reasonable advance written notice and subject to restrictions
contained in confidentiality agreements to which the Company is subject and
other privileged material, in each case set forth on Schedule 4.3, Seller and
the Company will provide to Buyer, HPS and their authorized representatives
during normal business hours reasonable full access to all premises, properties,
officers and personnel, books and records (including Tax records), contracts,
and documents of or pertaining to the Division and the Company, and will cause
the executive officers of the Division and the Company to furnish Buyer and HPS
with such financial and operating data and other information with respect to the
business and properties of the Division and the Company as Buyer or HPS may from
time to time reasonably request. All of such information shall be treated as
Confidential Information pursuant to the terms of the Confidentiality Agreement,
dated January 14, 2008, between Lehman Brothers, Inc., on behalf of ADSC and HPS
attached as Exhibit M hereto (the “Confidentiality Agreement”), the provisions
of which are by this reference incorporated herein; provided that such
Confidentiality Agreement shall be deemed terminated as of the Closing.
Notwithstanding the foregoing, Buyer and HPS hereby agree that they have not
been authorized to and shall not (and shall not permit any of their employees,
agents, representatives or Affiliates to) contact, at any time prior to the
Closing, any employees (excluding executive officers), customers, suppliers or
other material business relations with respect to the Division without the prior
written consent of Seller, which consent shall not be unreasonably withheld,
conditioned or delayed.
     Section 4.4 Efforts to Consummate. During the period from the date hereof
to the Closing Date:
          (a) Subject to the terms and conditions herein provided, each of
Seller, the Company, ADSC, Buyer and HPS agrees to use all reasonable best
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things reasonably necessary, proper or advisable under applicable laws
and regulations to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement. Each of Seller, the Company,

33



--------------------------------------------------------------------------------



 



Buyer and HPS agrees to the following: (i) cooperation in the preparation and
filing of any filings that may be required under the HSR Act and Other Antitrust
Laws and any amendments thereto, (ii) the compliance with all requirements under
the HSR Act and Other Antitrust Laws applicable to the transactions contemplated
hereby, (iii) using commercially reasonable efforts in contesting any legal
proceeding opposed to the Acquisition and (iv) the execution of any additional
instruments necessary to consummate the transactions contemplated hereby.
          (b) ADSC and HPS each agree to make, or cause to be made, an
appropriate filing of a notification and report form pursuant to the HSR Act
with respect to the Acquisition within five (5) Business Days after the date of
this Agreement (which filing shall request early termination of the waiting
period under the HSR Act) and to supply promptly any additional information and
documentary material that may be requested pursuant to the HSR Act. ADSC and HPS
each agree to make, or cause to be made, within five (5) Business Days after the
date of this Agreement, any required filing or report with the appropriate
Governmental Entity under any applicable Other Antitrust Laws and to supply
promptly any additional information and documentary material that may be
requested pursuant to any applicable Other Antitrust Laws. Seller, the Company,
ADSC, Buyer and HPS agree that Seller shall pay and be responsible for the full
amount of any fees incurred in connection with the filings made in accordance
with, or pursuant to, this Section 4.4(b).
          (c) Each Party will give prompt written notice to the other Party of
any development causing any breach of any of its own representations and
warranties in ARTICLE 2 or ARTICLE 3, as applicable. No disclosure by any Party
pursuant to this Section 4.4(c), however, shall be deemed to amend or supplement
the Disclosure Schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.
     Section 4.5 Public Announcements. Except as required by applicable law, a
court of competent jurisdiction or the rules of any national securities exchange
on which ADSC’s or HPS’s securities are traded (in which case the disclosing
Party will use its reasonable best efforts to advise the other Party prior to
making the disclosure), the timing and content of all announcements regarding
any aspect of this Agreement or the transactions contemplated hereby to the
general public shall be mutually agreed upon in advance by Seller and Buyer.
     Section 4.6 Employee Matters.
          (a) Immediately prior to the Closing, Seller shall terminate all
Business Employees other than those employed by the Company. Following the
Closing, except as set forth on Schedule 4.6, Buyer will cause the Company to
continue the employment of the Company’s Business Employees as of the Closing
Date and make offers of employment to be effective as of the Closing Date to
each of the other Business Employees, in each case, under employment terms that
provide for, if accepted (in the case of offerees), the positions, duties,
responsibilities, base salaries, together with bonus and long-term incentive
compensation opportunities and other benefits that, in each case, are reasonably
similar to those Buyer provides to similarly situated employees and, in the case
of base salary, no lower than the current base salary of any Business Employee.
Buyer will communicate offers of employment in accordance with applicable law
and in a form determined by Buyer, provided, however, that each such offer shall
clearly state that the Business Employee has ceased to be employed by the
Company or any

34



--------------------------------------------------------------------------------



 



of its Affiliates. Each Business Employee who accepts Buyer’s offer of
employment or otherwise commences or continues employment or is deemed to
commence or continue employment with Buyer (including, without limitation, as a
result of the operation of law in any jurisdiction) on or after the Closing Date
shall be referred to as a “Buyer Employee” for purposes of this Agreement.
Additionally, with respect to each Business Contractor, Buyer will either assume
the relevant independent contractor arrangement or otherwise offer each such
Business Contractor a continued service arrangement as of the Closing Date under
terms reasonably similar to those provided by Buyer to similarly situated
independent contractors. Buyer shall indemnify, defend and hold harmless Seller
or its Affiliates from any and all payments, including payments, Losses or other
costs arising from or in connection with any failure to inform or consult any
Business Employees.
          (b) Effective as of the Closing Date and for a period thereafter of
the lesser of 12 months or the term of employment (or such longer period as is
required under applicable laws), Buyer shall cause each Buyer Employee who was
covered under Employee Plans immediately prior to the Closing to be covered
under employee benefit plans, programs and arrangements maintained or
established by Buyer (the “Buyer Plans”) and made available to similarly
situated employees of Buyer. The Buyer Plans shall recognize each Buyer
Employee’s service that is recognized under the Employee Plans (including prior
service with Seller’s and its Affiliates’ predecessors or any other entity to
extent such prior service is recognized under the Employee Plans) for purposes
of participation and vesting under the Buyer Plans.
          (c) Effective as of the Closing Date, unless otherwise required under
applicable law, all Business Employees shall cease to be covered by Seller’s and
its Affiliates’ employee welfare benefit plans, programs, policies and
arrangements that provide medical, vision and dental coverage, life and accident
insurance, disability coverage, deferred compensation, wellness and tuition
reimbursement and severance pay (collectively, the “Seller Welfare Plans”).
Seller shall retain responsibility for all benefit claims incurred by Business
Employees under the Seller Welfare Plans prior to the Closing Date. For purposes
of this subsection, a claim shall be deemed to have been incurred on the date
the medical service giving rise to the claim is performed. With respect to Buyer
Employees, effective as of the date a Business Employee becomes a Buyer
Employee, Buyer shall cause all applicable Buyer Plans that provide medical or
dental coverage, life and accident insurance, and disability or similar coverage
(collectively, the “Buyer Welfare Plans”) to provide benefits and coverage that
are provided to similarly situated employees of Buyer. In addition, Buyer shall
cause the applicable Buyer Welfare Plans to credit Buyer Employees with amounts
credited under the Seller Welfare Plans toward the satisfaction of annual
deductible and out-of-pocket maximums under such Buyer health and dental plans
during the applicable Buyer plan year in which a Business Employee becomes a
Buyer Employee. Seller shall be responsible for the administration of and shall
assume the obligations with respect to COBRA continuation coverage for all
Business Employees who are or become “M&A qualified beneficiaries” (as such term
is defined in Section 4980B of the Code and the regulations thereunder) on or
after the Closing Date.
          (d) Effective as of the Closing Date and for a period of at least
12 months thereafter (or such longer period as is required under applicable
laws), Buyer shall have in effect a plan that includes a qualified cash or
deferred arrangement within the meaning of Section 401(k) of the Code (the
“Buyer 401(k) Plan”) that will provide benefits to Buyer Employees who

35



--------------------------------------------------------------------------------



 



participated in the Seller’s 401(k) and Retirement Savings Plan (the “Seller
401(k) Plan”) that are reasonably similar to that which Buyer provides to its
similarly situated employees. Each Buyer Employee participating in the Seller
401(k) Plan as of the Closing Date shall become a participant in the Buyer
401(k) Plan as of the Closing Date. Subject to the Buyer’s satisfaction, a
decision regarding which shall be communicated to the Seller in writing on or
before the Closing Date, that the Seller 401(k) Plan complies with all
applicable qualification requirements of the Code, Buyer and Seller agree to
effect a transfer of the account balances and related Liabilities of Buyer
Employees from the Seller 401(k) Plan to the Buyer 401(k) Plan in a manner
consistent with the provisions of the Code and ERISA. Such transfer shall occur
on or as soon as practicable after the Closing Date. To implement such a
transfer, Seller shall direct the trustee of the Seller 401(k) Plan to transfer
to the trustee or funding agent of the Buyer 401(k) Plan an amount in cash equal
in value to the account balances of Buyer Employees covered by the Seller 401(k)
Plan as of the date of transfer; provided that to the extent the account
balances to be transferred consist in whole or in part of outstanding loans,
Seller shall direct the trustee of the Seller 401(k) Plan to transfer to the
trustee or funding agent of the Buyer 401(k) Plan, in lieu of cash, the
promissory notes and related documents evidencing such loans. Buyer and Seller
shall take such actions as may be required to effect the assignment of such
loans by the trustee of the Seller 401(k) Plan to the trustee or funding agent
of the Buyer 401(k) Plan.
          (e) As of the Closing Date, Buyer agrees to take any and all actions
necessary or appropriate to provide that Buyer shall assume and maintain all
liabilities with respect to the variable compensation and incentive compensation
programs and arrangements marked on Schedule 2.10(b) (“Bonuses”) to the extent
accrued as of the Closing Date and, if required under GAAP, included as current
liabilities in computing the Net Working Capital Adjustment, and Seller shall
have no further Liability with respect thereto. Both the amount and the timing
of any payments due a Buyer Employee will be determined under the terms of the
Bonuses, based on service and individual and Seller performance measures through
the Closing Date. Each variable compensation or incentive compensation program
maintained by the Buyer shall recognize each Buyer Employee’s service that is
recognized under the comparable plan maintained by Seller (including prior
service with Seller’s and its Affiliates’ predecessors or any other entity) for
purposes of determining benefits under such program. The variable compensation
and incentive compensation program or arrangement to which each Business
Employee was subject as of April 30, 2008 is indicated on Schedule 2.10(a) under
the column labeled “Commission Plan.”
          (f) Buyer shall assume all obligations and liabilities with respect to
the personal, sick and vacation time of Business Employees who remain employed
by Seller through the Closing Date to the extent accrued as of the Closing Date
and, if required under GAAP, included as current liabilities in computing the
Net Working Capital Adjustment. For purposes of determining the number of days
of personal, sick and vacation time to which each Buyer Employee shall be
entitled during the calendar year in which the Closing occurs, Buyer shall honor
all such accrued personal, sick and vacation days not yet taken by Buyer
Employees as of the Closing Date. Seller will reasonably cooperate with Buyer to
facilitate Buyer’s compliance with the covenants under the preceding sentence.
To the extent that a Buyer Employee is entitled to be paid for any personal,
sick and vacation days, Buyer shall discharge any liability for such personal,
sick and vacation days. Buyer shall be responsible for and assume all
liabilities for short-term disability income benefits payable in respect of
periods beginning on or after the Closing Date for all Business Employees,
including, without limitation, those Business

36



--------------------------------------------------------------------------------



 



Employees who are receiving short-term disability income benefits as of the
Closing Date; provided, however, that to the extent required under GAAP, such
liabilities shall be included as current liabilities in computing the Net
Working Capital Adjustment. Such employees who are receiving such benefits as of
the date hereof are indicated with an asterisk on Schedule 2.10(a). Buyer shall
be responsible for and assume payment of the Liabilities attributable to tuition
reimbursement benefits payable under the Employee Plans of Seller to Business
Employees for educational courses commenced prior to and completed following the
Closing Date to the extent such Liabilities, if required under GAAP, are
included as current liabilities in computing the Net Working Capital Adjustment.
          (g) Seller shall provide to Buyer, subject to all applicable laws, at
Buyer’s reasonable request and subject to all applicable laws, access to all
Employee Records as needed for Buyer to comply with this Section 4.6 prior to
the Closing Date. Seller and Buyer shall each cooperate with the other and shall
provide to the other such documentation, information and assistance as is
reasonably necessary to effect the provisions of this Section 4.6.
          (h) In the event that during the twelve (12) month period following
the Closing Date Buyer or any of its successors and assigns (i) consolidates or
merges into any Person and is not the continuing or surviving corporation or
entity in such consolidation or merger or (ii) transfers all or substantially
all of its assets or stock to any Person, then, in such case, proper provision
shall be made so that the successors and assigns of Buyer honor the obligations
of Buyer set forth in this Section 4.6.
          (i) Effective as of the Closing Date and for a period of at least
twelve (12) months thereafter (or such longer period as if required under
applicable laws), Buyer shall have in effect a severance plan under which each
Business Employee who incurs an involuntary termination of employment at any
time during the 12 month period following the Closing Date will be entitled to
severance benefits that are reasonably similar to that which Buyer provides to
its similarly situated employees. Such severance plan shall recognize each Buyer
Employee’s service that is recognized under the Seller’s severance plan
(including prior service with Seller’s and its Affiliates’ predecessors or any
other entity) for purposes of determining the amount of severance benefit
payable thereunder. To the extent required under GAAP, such severance
obligations shall be included as current liabilities in computing the Net
Working Capital Adjustment.
          (j) Buyer shall be responsible for providing or discharging any and
all notifications, benefits and Liabilities to Business Employees and
Governmental Authorities under the Worker Adjustment and Retraining Notification
Act of 1988 (the “WARN Act”) or by any other applicable laws relating to plant
closings, employee separations, employee redundancies or severance pay that are
first required to be provided or discharged on or after the Closing Date,
including pre-closing notice or Liabilities if the actions contemplated hereby
or actions by Buyer on or after the Closing Date result in a notice or
notification requirement under such Laws. Seller shall be responsible for
providing or discharging any and all notifications, benefits and Liabilities to
Business Employees and Governmental Authorities under the WARN Act, and any
other non-United States jurisdiction requirements prior to Closing that relates
to the effectuation of a Transfer of Undertaking within that jurisdiction;
provided, however, that Buyer

37



--------------------------------------------------------------------------------



 



will in no event effect any terminations that will subject Seller to the WARN
Act during the 90 day period following the Closing.
     Section 4.7 Indemnification of Officers and Directors. The Company Charter
Documents shall contain provisions no less favorable with respect to
indemnification than are set forth in such documents of the Company as of the
date hereof, which provisions shall not be amended, repealed or otherwise
modified for a period of six (6) years after the Closing Date in any manner that
would adversely affect the rights thereunder of individuals who at or prior to
the Closing Date were directors, officers, members, managers, agents or
employees of the Company or who were otherwise entitled to indemnification
pursuant to the certificate of incorporation or by-laws (or equivalent governing
instruments) of the Company. Buyer shall cause to be maintained in effect for
six (6) years after the Closing Date the current policies of the directors’ and
officers’ liability insurance maintained by the Company with respect to matters
occurring prior to the Closing Date (it being understood that Buyer will pay the
full amount of the premiums for such policies which relate to coverage for
periods occurring prior to the Closing Date); provided that Buyer may substitute
therefor policies of at least the same coverage containing terms and conditions
that are not less advantageous than the existing policies (including with
respect to the period covered).
     Section 4.8 Assumed Contracts; Notices and Consents.
          (a) During the period from the date hereof to the Closing Date,
(i) Seller and the Company shall give any notices to third parties, and Seller
and the Company shall use their commercially reasonable efforts (A) to obtain
all required third party consents, including, without limitation the Material
Third Party Consents and the Lease Consents and (B) if requested by Buyer, to
assist Buyer with obtaining an estoppel certificate with respect to each Lease
and a waiver of landlord liens, collateral assignment of lease or leasehold
mortgage from the landlord that is party to each such Lease and (ii) each of the
Parties will give any notices to, make any filings with, and use its
commercially reasonable efforts to obtain any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters referred to in Section 2.5 and Section 3.3.
          (b) With respect to all Assumed Contracts, notwithstanding anything in
this Agreement to the contrary, this Agreement shall not constitute an agreement
to assign any such contract or any claim or right or any obligation or benefit
arising thereunder or resulting therefrom if an attempted assignment or transfer
thereof, without the consent of a counterparty thereto, would constitute a
breach or default thereof or give rise to a right of termination or cancellation
thereunder. If a required consent is not obtained for any Assumed Contract,
Seller and Buyer will use their commercially reasonable efforts, to the extent
such Assumed Contract permits, for a period of two (2) years, to subcontract or
sublicense, as applicable, the provision or receipt of the goods and services or
rights under such Assumed Contract to Buyer, or provide to Buyer the benefits or
obligations under any such Assumed Contract or claim or right, including,
without limitation, enforcement for the benefit of Buyer (at Buyer’s sole
expense) of any and all rights of Seller against a third party thereto arising
out of the breach, default, termination or cancellation by such third party or
otherwise or, at Seller’s option, to the maximum extent permitted by Law and
such Assumed Contract, as applicable, appoint Buyer to be Seller’s
representative and agent with respect to such Assumed Contract, as applicable.
The nominal

38



--------------------------------------------------------------------------------



 



costs and expenses to transfer such Assumed Contracts to Buyer shall be at
Seller’s sole expense and all the costs and expenses to perform the obligations
set forth in such Assumed Contracts shall be at Buyer’s sole expense.
          (c) Following the Closing, Buyer and Seller shall continue to
cooperate and use commercially reasonable efforts to effect the assignment to
Buyer of those Assumed Contracts not previously assigned to Buyer. Buyer shall
indemnify, defend and hold harmless Seller and its Affiliates from and against
any and all Losses actually incurred by Seller or its Affiliates in connection
with, arising out of or resulting from any actions taken or not taken by Buyer
after the Closing Date as subcontractor, representative, agent or obligor with
respect to any such Assumed Contract or the non-compliance by Buyer on or
following the Closing Date with any Laws applicable to any such Assumed
Contract. Seller shall indemnify, defend and hold harmless Buyer, HPS and their
Affiliates from and against any and all Losses actually incurred by Buyer, HPS
and their Affiliates in connection with, arising out of or resulting from any
actions taken or not taken by Seller after the Closing Date as prime contractor,
representative, agent or obligor with respect to any such Assumed Contract or
the non-compliance by Seller on or following the Closing Date with any Laws
applicable to any such Assumed Contract.
          (d) Following the Closing, in the event that Seller and Buyer
determine that any contract of Seller or an Affiliate of Seller was historically
treated as a contract solely related to the business of the Division and the
Company that should have been included in the Assumed Contracts, Seller and
Buyer shall cooperate in assigning such contract to Buyer as soon as
practicable, and upon such assignment such contract shall be deemed to be an
Assumed Contract for all purposes of this Agreement. During the period from the
date hereof to the Closing Date, Seller agrees to use its commercially
reasonable efforts to provide Buyer with a true and correct copy of any Assumed
Contract that Seller was unable to locate and provide to Buyer prior to the date
hereof.
     Section 4.9 Exclusivity. On the date hereof, other than the pending merger
transaction between ADSC and an Affiliate of The Blackstone Group, Seller, the
Company and ADSC shall, and shall cause their respective Affiliates and
representatives to, immediately cease any existing discussion or negotiation
with any Persons (other than Buyer and HPS) conducted prior to the date hereof
with respect to any proposed, potential or contemplated acquisition of the
Company Interests or the Assets. During the period from the date hereof to the
first to occur of the Closing Date and the termination of this Agreement
pursuant to Article 6, none of Seller, the Company or ADSC will (and none of
Seller, the Company or ADSC will cause or permit any of their Affiliates to)
(a) solicit, initiate, or encourage the submission of any proposal or offer from
any Person relating to the acquisition of any capital stock, membership
interests or other securities, or any substantial portion of the Company, the
Assets or the Division (including any acquisition structured as a merger,
consolidation, or share exchange) or (b) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any of the foregoing. If any proposal described in this
Section 4.9 is received by the Company, Seller, ADSC, or any of their
Affiliates, the Company, Seller and ADSC agree to promptly notify Buyer in
writing, and the Company, Seller and ADSC will notify any prospective purchaser
of their obligations hereunder.

39



--------------------------------------------------------------------------------



 



     Section 4.10 Cooperation.
          (a) In case at any time after the Closing any further action is
necessary to carry out the terms of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under ARTICLE 7). Without limiting the
foregoing, Seller shall use commercially reasonable efforts to assist Buyer and
the Company with obtaining an estoppel certificate with respect to each Lease
and a waiver of landlord liens, collateral assignment of lease or leasehold
mortgage from the landlord that is party to each such Lease. Seller acknowledges
and agrees that, from and after the Closing, Buyer will be entitled to
possession of and Seller will provide to Buyer all documents, books, records
(including Tax records), agreements, corporate/company minute books and
financial data of any sort relating to the Assets and the Company.
          (b) Each Party agrees that it will reasonably cooperate with and make
available (or cause to be made available) to the other Party, during normal
business hours, all books and records, information and employees (without
substantial disruption of employment) retained, remaining in existence or
continuing to be employed after the Closing Date which are necessary or useful
in connection with any Tax inquiry, audit, or dispute, any litigation or
investigation or any other matter requiring any such books and records,
information or employees for any reasonable business purpose (a “Permitted
Use”). The Party requesting any such books and records, information or employees
shall bear all of the out-of-pocket costs and expenses reasonably incurred in
connection with providing such books and records, information or employees
(unless such requesting party is entitled to indemnification thereof under
ARTICLE 7). All information received pursuant to this Section shall be kept
confidential pursuant to Section 4.11 (which shall continue to apply to this
extent following the Closing Date) by the Party receiving it, except to the
extent that disclosure is reasonably necessary in connection with any Permitted
Use. This provision shall be inapplicable to any direct claims between any
Seller, ADSC or their representatives or Affiliates, on the one hand, and the
Company, Buyer, HPS or their representatives or Affiliates, on the other hand.
     Section 4.11 Confidentiality. Following the Closing, Seller and ADSC shall
keep confidential and not directly or indirectly reveal, report, publish,
disclose or transfer any Confidential Information and will not use such
information for their own benefit or for the benefit of any other Person (other
than the Company, Buyer and HPS) and shall cause all of their representatives to
do the same. Notwithstanding the foregoing limitations, no Party shall be
required to keep confidential or return any information that (a) is known or
available through other lawful sources not bound by a confidentiality agreement
with the disclosing Party; (b) is or becomes publicly known or generally known
in the industry through no fault of the receiving Party or its agents; (c) is
developed by the receiving Party independently of the disclosure by the
disclosing Party; (d) is requested or required to be disclosed pursuant to law
(including securities laws of any jurisdiction and rules and regulations of any
applicable equity exchange), provided the other Parties are given reasonable
prior notice or consent thereto; or (e) relates solely to the income tax aspects
and consequences of the transactions contemplated by this Agreement. If Seller
or ADSC is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or

40



--------------------------------------------------------------------------------



 



similar process) to disclose any Confidential Information, Seller or ADSC will
notify Buyer promptly of the request or requirement so that Buyer or HPS may
seek an appropriate protective order or waive compliance with the provisions of
this Section. If, in the absence of a protective order or the receipt of a
waiver hereunder, Seller or ADSC is, on the advice of counsel, compelled to
disclose any Confidential Information to any tribunal, Seller or ADSC may
disclose the Confidential Information to the tribunal; provided, however, that
Seller and ADSC shall use their reasonable best efforts to obtain, at the
request of Buyer or HPS, an order or other assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as Buyer or HPS shall designate.
     Section 4.12 Restrictive Covenants.
          (a) Acknowledgement. Buyer, HPS, the Company, Seller and ADSC
understand and agree that the purpose of this Section 4.12 is to protect the
legitimate business interests of Buyer, HPS, the Company and their respective
Affiliates and is not intended to eliminate Seller’s and ADSC’s competition with
Buyer, HPS, the Company and their respective Affiliates per se. Seller and ADSC
hereby acknowledge that they have received good and valuable consideration for
the restrictions set forth in this Section 4.12 in the form of Seller’s receipt
of the Purchase Price. Seller and ADSC hereby further acknowledge and agree that
the restrictions set forth in this Section 4.12 are reasonable. In addition, the
Parties acknowledge: (i) that Seller and ADSC have had substantial contacts with
customers, suppliers, advertisers, vendors and employees of the Division and the
Company and (ii) that Seller and ADSC are capable of competing with Buyer, HPS,
the Company and their respective Affiliates. Therefore, subject to the
limitations of reasonableness imposed by law, Seller and ADSC shall be subject
to the restrictions set forth in this Section 4.12.
          (b) Non-Solicitation of Employees. Seller and ADSC understand and
agree that the relationship between each of Buyer, HPS, the Company and their
respective Affiliates and the Protected Employees constitutes a valuable asset
of such parties and may not be converted to Seller’s or ADSC’s own use for
Business Services. Seller and ADSC hereby agree that, during a period of three
(3) years following the Closing Date, Seller, ADSC and their Affiliates shall
not, directly or indirectly, on such Person’s own behalf or as a principal,
owner, partner, stockholder, joint venturer, investor, member, trustee,
director, officer, manager, agent, representative or consultant of any Person,
solicit or induce or attempt to solicit or induce any Protected Employee to
terminate his relationship with any of Buyer, HPS, the Company and their
respective Affiliates or to enter into a relationship with any other Person.
This non-solicitation provision shall not apply to any employee who responds to
a general solicitation or advertisement following the first anniversary of the
Closing.
          (c) Non-Solicitation of Customers. Seller and ADSC understand and
agree that the relationship between each of Buyer, HPS, the Company and their
respective Affiliates and the Protected Customers constitutes a valuable asset
of such party and may not be converted to Seller’s or ADSC’s own use for
Business Services. Seller and ADSC hereby agree that, during a period of five
(5) years following the Closing Date, Seller, ADSC and their Affiliates shall
not, directly or indirectly, on such Person’s own behalf or as a principal,
owner, partner, stockholder, joint venturer, investor, member, trustee,
director, officer, manager, agent, representative or

41



--------------------------------------------------------------------------------



 



consultant of any Person, solicit, divert, take away or attempt to solicit,
divert or take away a Protected Customer for the purpose of providing Business
Services.
          (d) Non-Competition. Seller and ADSC hereby agree that, during a
period of five (5) years following the Closing Date, Seller, ADSC and their
Affiliates shall not, directly or indirectly, engage in, sell or otherwise
provide Business Services within the United States on such Person’s own behalf
or as a principal, owner, partner, stockholder, joint venturer, investor,
member, trustee, director, officer, manager, agent, representative or consultant
of any other Person; provided, however, that the Parties acknowledge and agree
the provisions of this Section 4.12(d) shall not be deemed to prohibit the
ownership by Seller or ADSC of not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.
          (e) Acquisitions. Notwithstanding Sections 4.12(c) and (d) above,
nothing herein shall preclude Seller and/or its Affiliates from acquiring an
entity that generates five percent (5%) or less of its revenues from Business
Services (an “Acquiring Entity”); provided however that Seller and/or its
Affiliates shall give to Buyer and HPS an option to (i) acquire the assets
constituting such Acquired Entity’s Business Services for cash at fair market
value or (ii) perform such Business Services on behalf of Seller and/or its
Affiliates pursuant to the terms of any contractual relationship of Seller
and/or its Affiliates governing the provision of such Business Services.
          (f) Reformation. If any portion of the agreements and covenants
contained in this Section 4.12 are found to be invalid or unenforceable because
the duration, the territory, or any other provision thereof is considered to be
invalid or unreasonable in scope, the invalid or unreasonable term shall be
redefined, or a new enforceable term provided, such that the intent of Buyer,
HPS, the Company, Seller and ADSC in agreeing to the agreements and covenants
contained in this Section 4.12 will not be impaired and the provision in
question shall be enforceable to the fullest extent of applicable law.
          (g) Remedies. The Parties specifically acknowledge and agree that the
covenants and agreements contained in this Section 4.12 are made and given by
Seller and ADSC in connection with the transactions contemplated hereby and that
the remedy at law for any breach of the foregoing would be inadequate. In the
event that Seller or ADSC breaches any of the covenants or agreements contained
in this Section 4.12, Buyer, HPS, and the Company shall have the right and
remedy, without the necessity of proving actual damages or posting any bond, to
a temporary restraining order or a preliminary injunction prohibiting Seller and
ADSC from violating or threatening to violate the covenants and agreements
contained in this Section 4.12. After proving actual damages and posting any
required bond, Buyer, HPS and the Company shall have the right and remedy to
permanently enjoin Seller and ADSC from violating or threatening to violate the
covenants and agreements contained in this Section 4.12 and to have the
covenants and agreements contained in this Section 4.12 specifically enforced by
any court or tribunal of competent jurisdiction, it being agreed that any breach
of the covenants and agreements contained in this Section 4.12 would cause
irreparable injury to Buyer, HPS, and the Company and that money damages would
not provide an adequate remedy to Buyer, HPS and the Company. Seller and ADSC
agree that the pendency of any claim whatsoever against Buyer,

42



--------------------------------------------------------------------------------



 



HPS or the Company shall not constitute a defense to the enforcement of any
covenant or agreement contained in this Section 4.12.
     Section 4.13 Escrow. Within five (5) Business Days following the closing of
any ADSC Acquisition that may occur prior to the date that is 18 months after
the Closing, ADSC and Seller shall deposit $3,000,000 of immediately available
funds into a third party escrow, which funds shall be (i) held pursuant to a
customary escrow agreement reasonably satisfactory to the Parties and
(ii) available to Buyer as a source for payment of any amounts payable by ADSC
or Seller to Buyer or HPS hereunder, including, without limitation, any amounts
payable by ADSC or Seller pursuant to ARTICLE 7.
     Section 4.14 Audit Support.
          (a) Commencing on the date hereof and continuing until such time as
the financial statements for the Division have been prepared and audited by
Buyer’s and HPS’ auditors (hereinafter, “Buyer’s Auditors”) for the period
ending on the Closing Date (the “Audit Support Period”), Seller shall use
commercially reasonable efforts to provide Audit Support, as defined below, to
Buyer at an hourly rate of $150.00 (exclusive of any time devoted to Audit
Support by Jill Groves which shall be at no charge) pursuant to the terms of
this Section 4.14. In addition, Buyer shall also reimburse Seller for reasonable
and documented out of pocket expenses incurred by Seller as a result of its
provision of Audit Support pursuant to this Section 4.14. “Audit
Support” means to make available to Buyer’s Auditors such knowledgeable and
qualified Seller employees, agents or other representatives and access to such
Seller books and records, data, documents, information and materials, as may be
reasonably necessary in order to prepare and audit the financial statements of
the Division by Buyer and its auditors.  All requests for Audit Support shall be
in writing (including email) and shall be directed to such representative(s) of
Seller as may be designated by Seller in writing from time to time. Initially,
such designated representative shall be Jill Groves.
          (b) Seller will render a billing statement for all processing fees and
expenses contemplated by this Section 4.14 no later than the fifteenth (15th)
day of the month following the month such Audit Support is rendered during the
Audit Support Period, and Buyer shall pay, by wire transfer of immediately
available funds to Seller’s specified account, all amounts on each such billing
statement within forty-five (45) days of Buyer’s receipt of the billing
statement. All undisputed amounts not paid when due will incur interest until
paid at the lesser of 1.5% per month and the highest rate allowed under
applicable law.
     Section 4.15 Covenants regarding WFNNB.
          (a) Seller shall take such reasonably necessary and appropriate action
to prevent WFNNB from transferring any of WFNNB’s rights to the customer
agreements pertaining to the Business or the Transferred BINs and ICAs to any
person other than to a bank identified by Buyer or HPS.
          (b) At Buyer’s or HPS’ request, Seller shall cause WFNNB to enter into
an agreement which shall transfer the Transferred BINs and ICAs, including
without limitation all of WFNNB’s rights thereunder, as well as all of WFNNB’s
rights under the customer agreements with respect to the Business (including all
amendments, schedules and exhibits

43



--------------------------------------------------------------------------------



 



thereto, merchant files and records of all the Business’s customers), to any
bank of Buyer’s or HPS’ choice that is a member of the Card Associations.
     Section 4.16 Covenants regarding Processing Agreement. In the event that
Fifth Third breaches that certain Processing Agreement by and between World
Financial Network National Bank and Fifth Third Processing Solutions, Inc.,
dated July 30, 2003, and amendments thereto (the “Processing Agreement”) and
Buyer or HPS sustain any Losses as a result of such breach for which WFNNB has a
remedy pursuant to the Processing Agreement against Fifth Third, Seller shall
cause WFNNB to take such reasonably necessary and appropriate action to pursue
any and all such remedies as may be available to WFNNB pursuant thereto and
shall promptly remit to Buyer or HPS all amounts recovered pursuant thereto in
connection with such breach.
     Section 4.17 Additional Covenants. The Parties shall take such action as
may be reasonably necessary or required in order to accomplish the supplemental
agreement set forth on Exhibit N.
ARTICLE 5
CONDITIONS TO CONSUMMATION OF THE ACQUISITION
     Section 5.1 Conditions to the Obligations of Seller and Buyer. The
obligations of Seller and Buyer to consummate the Acquisition are subject to the
satisfaction (or, if permitted by applicable law, waiver by the Party for whose
benefit such condition exists) of the following conditions:
          (a) any applicable waiting period under the HSR Act or Other Antitrust
Laws relating to the Acquisition shall have expired or been terminated; and
          (b) no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other Governmental Entity or other legal
restraint or prohibition preventing the consummation of the Acquisition shall be
in effect and no legitimate action, suit, or proceeding shall be pending before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge, in each case that would
reasonably be expected to (i) prevent consummation of any of the transactions
contemplated by this Agreement or (ii) cause any of the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect).
     Section 5.2 Other Conditions to the Obligations of Buyer and HPS. The
obligations of Buyer and HPS to consummate the Acquisition are subject to the
satisfaction or, if permitted by applicable law, waiver by Buyer or HPS of the
following further conditions:
          (a) the representations and warranties of Seller, the Company and ADSC
set forth in ARTICLE 2 shall have been accurate and complete in all material
respects (except with respect to any provisions qualified by the word
“material”, the phrase “Material Adverse Effect”

44



--------------------------------------------------------------------------------



 



or words or phrases of similar import, and except with respect to materiality,
as reflected under GAAP, in the representations in Section 2.4 related to the
Financial Statements, with respect to which such representations and warranties
shall have been accurate and complete in all respects) as of the date of this
Agreement, and shall be accurate and complete in all material respects (except
with respect to any provisions qualified by the word “material”, the phrase
“Material Adverse Effect” or words or phrases of similar import and except with
respect to materiality, as reflected under GAAP, in the representations in
Section 2.4 related to the Financial Statements, with respect to which such
representations and warranties shall be accurate and complete in all respects)
as of the Closing Date, as if made on the Closing Date, except to the extent
such representations and warranties are made on and as of a specified date, in
which case the same shall continue on the Closing Date to be true and correct as
of the specified date.
          (b) Seller, the Company and ADSC shall have performed and complied in
all material respects with all covenants required to be performed or complied
with by Seller, the Company and ADSC under this Agreement on or prior to the
Closing Date;
          (c) no legitimate action, suit, or proceeding shall be pending before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would reasonably be
expected to (i) adversely affect the right of Buyer to own the Assets, to
operate the former business of Division, and to control the Company or
(ii) materially and adversely affect the right of the Company to own its assets
and to operate its business (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect);
          (d) there shall not have occurred any Material Adverse Effect;
          (e) Seller, the Company and ADSC shall have delivered the documents,
agreements and instruments set forth in Section 1.2(b)(ii)(A) through
Section 1.2(b)(ii)(L); and
          (f) Seller shall have entered into and delivered the Transition
Services Agreement, the BIN Sponsorship Agreement and the ITS Agreement.
     Section 5.3 Other Conditions to the Obligations of Seller and ADSC. The
obligations of Seller and ADSC to consummate the Acquisition are subject to the
satisfaction or, if permitted by applicable law, waiver by Seller or ADSC of the
following further conditions:
          (a) the representations and warranties of Buyer and HPS set forth in
ARTICLE 3 shall have been accurate and complete in all material respects (except
with respect to any provisions qualified by the word “material”, the phrase
“Material Adverse Effect” or words or phrases of similar import, with respect to
which such representations and warranties shall have been accurate and complete
in all respects) as of the date of this Agreement, and shall be accurate and
complete in all material respects (except with respect to any provisions
qualified by the word “material”, the phrase “Material Adverse Effect” or words
or phrases of similar import, with respect to which such representations and
warranties shall be accurate and complete in all respects) as of the Closing
Date, as if made on the Closing Date, except to the extent such representations
and warranties are made on and as of a specified date, in which case the same
shall continue on the Closing Date to be true and correct as of the specified
date.

45



--------------------------------------------------------------------------------



 



          (b) Buyer and HPS shall have performed and complied in all material
respects with all covenants required to be performed or complied with by Buyer
and HPS under this Agreement on or prior to the Closing Date;
          (c) Buyer and HPS shall have delivered the documents, agreements and
instruments set forth in Section 1.2(b)(iii)(A) through Section 1.2(b)(iii)(G);
and
          (d) Buyer shall have entered into and delivered the Transition
Services Agreement, the BIN Sponsorship Agreement and the ITS Agreement.
ARTICLE 6
TERMINATION; AMENDMENT; WAIVER
     Section 6.1 Termination. This Agreement may be terminated and the
Acquisition may be abandoned at any time prior to the Closing:
          (a) by mutual written consent of Buyer and Seller;
          (b) by Buyer if the Acquisition shall not have been consummated on or
before July 1, 2008 (the “Termination Date”), unless the failure to consummate
the Acquisition is the result of a breach by Buyer or HPS of any of their
representations, warranties, covenants or agreements under this Agreement;
          (c) by Seller if the Acquisition shall not have been consummated on or
before the Termination Date, unless the failure to consummate the Acquisition is
the result of a breach by either Seller, the Company or ADSC of any of their
respective representations, warranties, covenants or agreements under this
Agreement;
          (d) by either Buyer or by Seller if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Acquisition and such order,
decree or ruling or other action shall have become final and nonappealable;
          (e) by Buyer in the event of a breach by the Company, Seller or ADSC
of any representation, warranty, covenant or other agreement contained in this
Agreement that (i) would give rise to the failure of a condition set forth in
Section 5.2 and (ii) cannot be or has not been cured within thirty (30) Business
Days after the giving of written notice thereof to Seller by Buyer; or
          (f) by Seller in the event of a breach by Buyer or HPS of any
representation, warranty, covenant or other agreement contained in this
Agreement that (i) would give rise to the failure of a condition set forth in
Section 5.3 and (ii) cannot be or has not been cured within thirty (30) Business
Days after the giving of written notice thereof to Buyer by Seller.
     Section 6.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 6.1, this Agreement shall forthwith become void,
and there shall be no Liability or obligation on the part of Buyer, HPS, Seller,
the Company, ADSC or, to the extent applicable, their respective officers,
directors, managers or equityholders, other than (a) the

46



--------------------------------------------------------------------------------



 



provisions of this Section 6.2, the confidentiality provisions of Section 4.3,
Section 4.5, Section 6.3, ARTICLE 7, and ARTICLE 8, and (b) any Liability of any
Party for any breach of this Agreement prior to such termination.
     Section 6.3 Fees and Expenses. Whether or not the Acquisition is
consummated, all fees and expenses incurred in connection with the Acquisition,
this Agreement and the transactions contemplated by this Agreement, including
the fees and disbursements of counsel, financial advisors and accountants, shall
be paid by the Party incurring such fees or expenses.
     Section 6.4 Amendment. This Agreement may be amended or modified only by a
written agreement executed and delivered by all of the Parties.
     Section 6.5 Extension; Waiver. At any time prior to the Closing, Seller may
(a) extend the time for the performance of any of the obligations or other acts
of Buyer or HPS contained herein, (b) waive any inaccuracies in the
representations and warranties of Buyer or HPS contained herein or in any
document, certificate or writing delivered by Buyer or HPS pursuant hereto or
(c) waive compliance by Buyer or HPS with any of the covenants, agreements or
conditions contained herein. At any time prior to the Closing, Buyer may
(a) extend the time for the performance of any of the obligations or other acts
of Seller, the Company or ADSC contained herein, (b) waive any inaccuracies in
the representations and warranties of Seller, the Company or ADSC contained
herein or in any document, certificate or writing delivered by Seller, the
Company or ADSC pursuant hereto or (c) waive compliance by Seller, the Company
or ADSC with any of the agreements or conditions contained herein. Any agreement
on the part of any Party to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such Party. The
failure of any Party to assert any of its rights hereunder shall not constitute
a waiver of such rights.
ARTICLE 7
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
     Section 7.1 Survival of Representations. Notwithstanding any right of Buyer
or HPS to fully investigate the Seller (with respect to the Division) and the
Company, Buyer and HPS have the right to rely fully upon the representations and
warranties of each of Seller, the Company and ADSC contained in this Agreement.
All representations and warranties of the Parties contained in this Agreement
shall survive the execution and delivery hereof and the Closing hereunder, and,
after the Closing (a) the representations and warranties made in Sections 2.1,
2.2, 2.3, 2.16 and 2.18 and Sections 3.1 and 3.2, and any and all claims based
upon fraud shall survive indefinitely; (b) the representations and warranties
made in Sections 2.10, 2.11, and 2.15 shall survive until fifteen (15) Business
Days after the expiration of the applicable statute of limitation; and (c) all
other representations and warranties shall survive until the date eighteen
(18) months after the Closing Date. Each representation and warranty described
in clauses (a), (b) and (c), and any related indemnity claim or right, shall
further survive if the party asserting such claim shall have in good faith
provided written claim for indemnification for a breach of such representation
or warranty on or prior to the applicable date referenced in clauses (a),
(b) and (c) to the party against which such claim is asserted, identifying such
breach in reasonable detail. Except as otherwise expressly provided herein, the
covenants and agreements contained

47



--------------------------------------------------------------------------------



 



in this Agreement shall survive the execution and delivery hereof and the
consummation of the transactions contemplated hereby indefinitely.
     Section 7.2 General Indemnification.
          (a) Seller and ADSC, jointly and severally, agree to indemnify, defend
and hold Buyer, HPS and their respective officers, directors, agents, employees
and Affiliates (each a “Buyer Indemnitee” and together the “Buyer Indemnitees”)
harmless from any and all Losses suffered or paid, directly or indirectly, as a
result of: (i) any breach of any representation or warranty made by Seller, the
Company or ADSC in this Agreement or any certificate executed by Seller, the
Company or ADSC in connection herewith; (ii) any breach by Seller, the Company,
ADSC or any of their Affiliates of their respective covenants, agreements or
undertakings contained herein; (iii) any Liability of Seller, the Company, ADSC
or any of their Affiliates that is not an Assumed Liability; (iv) any Liability
of Seller, the Company, ADSC or any of their Affiliates (but as to Seller or
ADSC, only with respect to the Assets) for unpaid Taxes with respect to any
Straddle Period to the extent allocable to the portion of such period beginning
before and ending on the Closing Date and to the extent that such Taxes exceed
the amount reserved for such Taxes included in the Assets and taken into account
in computing the Net Working Capital Adjustment; (v) any Liability of the
Company for the unpaid Taxes of any Person (including ADSC, Seller and their
Affiliates under Treasury Regulation Section 1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise; (vi) any Liability resulting from, arising out of, relating to, in
the nature of, or caused by the matters set forth on Schedule 2.8 (other than
Item 2 which shall be indemnifiable pursuant to Section 7.2(a)(vii)); and
(vii) any Liability resulting from or arising out of the matters set forth in
Item 2 of Schedule 2.8 (the “Escrow Matters”).
          (b) Buyer and HPS, jointly and severally, agree to indemnify, defend
and hold Seller, ADSC and their respective officers, directors, agents and
Affiliates (each a “Seller Indemnitee” and together the “Seller Indemnitees”)
harmless from any and all Losses suffered or paid, directly or indirectly, as a
result of (i) the breach of any representation or warranty made by Buyer or HPS
in this Agreement or any certificate executed by Buyer in connection herewith,
(ii) any breach by Buyer or HPS of their respective covenants, agreements or
undertakings contained herein, (iii) the Assumed Liabilities and (iv) any
Liability arising following the Closing to the extent resulting from the conduct
or operation of the Company by Buyer following the Closing Date (and which is
not otherwise indemnifiable by Seller, the Company or ADSC under this ARTICLE
7).
          (c) The purchase of the Company Interests by Buyer is intended by the
parties to be treated for all state and local income tax purposes as the
purchase by Buyer of the assets of the Company, resulting in Buyer (or HPS or
Affiliates) being able to claim for state and local income tax
purposes depreciation or amortization deductions with respect to those assets in
an amount equal to the portion of the Purchase Price allocated to the Company
Interests, such portion not to exceed $25,000,000 (the “Anticipated State Tax
Benefits”).  If Buyer, HPS or any Affiliate (collectively, the “Tax
Indemnitees”) shall not be entitled to claim, under applicable state or
local Law, or shall suffer a disallowance of all or any portion of
the Anticipated State Tax Benefits (the “Lost Tax Benefits”) as a direct result
of the purchase of the Company Interests not being treated as an asset
purchase for state or local income tax purposes by any

48



--------------------------------------------------------------------------------



 



taxing authority in any one or more states or political subdivisions of a state,
then the Tax Indemnitees shall have suffered a “Tax Loss” for purposes of this
Agreement and Seller (the “Tax Indemnitor”) shall indemnify and hold the Tax
Indemnitees harmless from any and all such Tax  Losses.  The amount payable by
the Tax Indemnitor to the Tax Indemnitees by reason of any Tax Loss shall be an
amount that is equal to (i) in the case of the Tax Indemnitees not being
entitled to claim the Lost Tax Benefits, the difference between (a) the
applicable state or local income tax liability of the Tax Indemnitees without
claiming the Lost Tax Benefits and (b) what would have been the applicable state
or local income tax liability of the Tax Indemnitees had they been able to claim
the Lost Tax Benefits, and (ii) in the case of a disallowance by a state or
local taxing authority of Lost Tax Benefits, the sum of (x) the resulting state
or local income tax deficiency plus (y) any applicable interest, penalties or
additions to tax.
     The Tax Indemnitees agree, to the extent not in violation of applicable
Law, to use their reasonable best efforts to prepare and file their state or
local income tax returns claiming the Anticipated State Tax Benefits and, in the
case of an audit of any such return, defend such return, consistent with
the treatment of the purchase of the Company Interests as an asset purchase.
Except as otherwise provided in this Section 7.2(c), the Tax Indemnitees shall
contest the proposed disallowance by a state or local taxing authority of all or
any portion of the Anticipated State Tax Benefits and shall control all aspects
of such contest (including the content of all written submissions and choice of
forum), but shall permit the Tax Indemnitor to participate in the defense of
such contest to the extent permitted by applicable Law and to the extent such
defense relates to the proposed disallowance of all or any portion of the
Anticipated State Tax Benefits. The Tax Indemnitor shall pay on demand all
reasonable attorneys’ fees, accountants’ fees and other out-of-pocket costs and
expenses (excluding any Tax Indemnitee internal costs or expenses) incurred by
the Tax Indemnitor and the Tax Indemnitees. Except as otherwise provided in this
Section 7.2(c), any amount payable by the Tax Indemnitor to the Tax Indemnitees
pursuant to this Section 7.2(c) shall be payable no later than thirty (30) days
following receipt by the Tax Indemnitor of a written demand therefor from HPS
accompanied by a statement (a) describing in reasonable detail the circumstances
resulting in the Tax Loss, including, without limitation, the applicable tax
filings (but only if the Tax Indemnitor signs a confidentiality agreement
mutually agreeable to the parties) and, in the case of a proposed disallowance
of Anticipated State Tax Benefits by a state or local taxing authority, the
state and local taxing authority’s response signifying the proposed disallowance
of the Anticipated State Tax Benefits (redacted to the extent necessary to
protect information unrelated to the proposed disallowance of Anticipated State
Tax Benefits) and (b) containing a calculation of the amount of the indemnity
claimed by the Tax Indemnitees (the “Statement”).  Such demand shall be made no
earlier than (x) thirty (30) days prior to the filing of any state or local
income tax return that reflects the Tax Loss or (y) if such Tax Loss is not
reflected on any state or local tax return, upon conclusion of the contest, in
accordance with this Section 7.2(c), of the disallowance of Lost Tax Benefits.
In the event the Tax Indemnitor reasonably determines that the Statement does
not contain information sufficient to allow the Tax Indemnitor to verify the
accuracy of HPS’ calculation of the amount of the indemnity owed, then (i) the
Tax Indemnitor shall within thirty (30) days of receipt of such Statement,
notify HPS in writing (the “Calculation Notice”), and HPS shall provide the Tax
Indemnitor such additional information as is reasonably requested by the Tax
Indemnitor (provided the Tax Indemnitor signs a confidentiality agreement
mutually agreeable to the parties) to verify the accuracy of HPS’ calculation,
(ii) should the parties not

49



--------------------------------------------------------------------------------



 



agree on such calculation within the thirty (30) day period following the
receipt of the Calculation Notice by HPS, the parties shall mutually select an
independent certified public accounting firm to verify the accuracy of such
calculation, which accounting firm shall sign a mutually agreeable
confidentiality agreement, (iii) HPS shall provide such information to such
accounting firm as is reasonably requested by such accounting firm to perform
such verification, (iv) such accounting firm shall complete its verification
promptly and its determination of the amount of the indemnity owed shall be
binding on the parties and (v) the Tax Indemnitor shall, no later than ten
(10) days after the accounting firm makes its determination, pay the costs and
expense of such accounting firm and pay to HPS the amount of the indemnity
determined by the accounting firm to be owed; provided, however, that if the
accounting firm determines that no indemnity is due the Tax Indemnitees, then
HPS shall pay the costs and expenses of such accounting firm. Notwithstanding
anything to the contrary in the immediately preceding sentence, if the parties
agree on such calculation within the thirty (30) day period following the
receipt of the Calculation Notice by HPS, then the Tax Indemnitor shall pay to
the Tax Indemnitees the amount of indemnity due immediately after reaching such
agreement.
     In the event a state or local taxing authority challenges the treatment of
the purchase of the Company Interests as an asset purchase, then HPS shall
(i) provide to the Tax Indemnitor prompt written notice of such challenge,
(ii) provide to the Tax Indemnitor copies of all material correspondence to and
from such taxing authority related to such challenge and the contest of such
challenge (redacted to the extent necessary to protect information unrelated to
the proposed disallowance of Anticipated State Tax Benefits) and (iii) consult
in good faith with the Tax Indemnitor in the conduct of such contest. In the
event any Tax Indemnitee proposes (based upon the determination of independent
certified public accountants that taking the position on a state or local income
tax return that the purchase of the Company Interests is an asset purchase is
more likely than not to not be sustained if challenged in court) to take the
position on such state or local tax return that the purchase of the Company
Interests is not an asset purchase (the “Proposed Position”), then (i) HPS
shall, no less than forty-five (45) days prior to the filing due date of such
return, notify Seller in writing of such Proposed Position and (ii) the Tax
Indemnitee shall have no obligation to file such return inconsistent with the
Proposed Position, or contest or continue to contest the disallowance by a state
or local taxing authority of all or any portion of the Anticipated State Tax
Benefits. Notwithstanding anything to the contrary in this Section 7.2(c), the
Tax Indemnitees shall have no obligation to contest the disallowance by a state
or local taxing authority of all or any portion of the Anticipated State Tax
Benefits beyond any initial state court judgment. Notwithstanding anything to
the contrary in this Section 7.2(c), if within the forty-five (45) day period
referenced above, the Tax Indemnitor delivers to HPS a written opinion from
competent tax counsel, selected and compensated by Seller, to the effect that it
is more likely than not that the treatment of the purchase of the Company
Interests as an asset purchase will, if challenged by the applicable state or
local taxing authority, be sustained in court, then the applicable Tax
Indemnitee shall not take the Proposed Position on the applicable state or local
tax return.   
     The parties agree that the portion of the Purchase Price allocable to the
Company Interests by the Tax Indemnitees on their state and local tax
returns shall not exceed the amount of the Purchase Price allocated (by
agreement of the parties not to exceed $25,000,000) to the Company Interests in
accordance with this Agreement. 

50



--------------------------------------------------------------------------------



 



     Section 7.3 Third Party Claims.
          (a) If a claim, action, suit or proceeding by a third party (a “Third
Party Claim”) is made against any Person entitled to indemnification pursuant to
Section 7.2 (an “Indemnified Party”), and if such Indemnified Party intends to
seek indemnity with respect thereto under this ARTICLE 7, such Indemnified Party
shall promptly notify the Party obligated to indemnify such Indemnified Party
(or, in the case of a Buyer Indemnitee seeking indemnification, such Buyer
Indemnitee shall promptly notify Seller) (such notified party, the “Responsible
Party”) of such claims (the “Claim Notice”); provided that the failure to so
notify shall not relieve the Responsible Party of its obligations hereunder
except to the extent that the Responsible Party is actually and materially
prejudiced thereby.
          (b) The Responsible Party shall have the right, within thirty
(30) days after receipt of such claim, to assume the conduct and control,
through counsel reasonably acceptable to the Indemnified Party at the expense of
the Responsible Party, of the settlement or defense thereof so long as (i) the
Responsible Party notifies the Indemnified Party in writing within fifteen
(15) days after receipt of the Claim Notice that the Responsible Party will
indemnify the Indemnified Party from and against the entirety of any Loss the
Indemnified Party may suffer resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim, (ii) the Responsible Party
provides the Indemnified Party with evidence generally acceptable in commercial
transactions that the Responsible Party will have the financial resources to
defend against the Third Party Claim and fulfill its indemnification obligations
hereunder, (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, (iv) settlement of, or an adverse
judgment with respect to, the Third Party Claim is not, in the good faith
judgment of the Indemnified Party, likely to establish a precedential custom or
practice adverse to the continuing business interests or the reputation of the
Indemnified Party, and (v) the Responsible Party conducts the defense of the
Third Party Claim actively and diligently.
          (c) So long as the Responsible Party is assuming the conduct and
control of the settlement or defense of the Third Party Claim in accordance with
Section 7.2(b)(b), (i) the Responsible Party shall permit the Indemnified Party
to participate in such settlement or defense through counsel chosen by such
Indemnified Party with the fees and expenses of such counsel being borne by such
Indemnified Party and (ii) the Indemnified Party shall not pay or settle any
such claim without the prior written consent of the Responsible Party (not to be
withheld unreasonably). The Responsible Party shall not, except with the consent
of the Indemnified Party (not to be unreasonably withheld), consent to the entry
of any judgment or enter into any settlement unless (i) the judgment or proposed
settlement includes as an unconditional term thereof the giving by the Person or
Persons asserting such claim to all Indemnified Parties of an unconditional
release from all Liability with respect to such claim, (ii) the judgment or
proposed settlement involves only the payment of money damages by the
Responsible Party and does not impose an injunction or other equitable relief
upon the Indemnified Party, (iii) the judgment or proposed settlement includes
an admission or finding of any breach of Law or Order on the part of the
Indemnified Party and (iv) the judgment or proposed settlement is not, in the
good faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests or the
reputation of the Indemnified Party.

51



--------------------------------------------------------------------------------



 



          (d) In the event that (i) the Responsible Party does not notify the
Indemnified Party within thirty (30) days after the receipt of the Indemnified
Party’s Claim Notice that it elects to undertake the defense thereof or (ii) any
of the conditions in Section 7.3(b) is or becomes unsatisfied, (A) the
Indemnified Party shall have the right to defend, contest, settle or compromise
the claim at any time after such 30-day period in a commercially reasonable
manner (and the Indemnified Party need not consult with, or obtain any consent
from, the Responsible Party in connection therewith unless the same would impose
an injunction or other equitable relief on the Responsible Party or include an
admission or finding of any breach of Law or Order on the part of the
Responsible Party), (B) the Responsible Party will reimburse the Indemnified
Party promptly and periodically for the costs of defending against the Third
Party Claim (including reasonable attorneys’ fees and expenses), and (C) the
Responsible Party will remain responsible for any Losses the Indemnified Party
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by the Third Party Claim to the fullest extent provided in this ARTICLE
7.
     Section 7.4 Other Indemnification Matters. The rights of the parties to
indemnification pursuant to the provisions of Section 7.2(a) are subject to the
following limitations:
          (a) Subject to the exceptions set forth in Sections 7.4(c) and 7.4(d)
below, the Buyer Indemnitees shall not be entitled to recover Losses pursuant to
Section 7.2(a)(i) until the total amount of such Losses exceeds Five Hundred
Thousand Dollars ($500,000) (the “Threshold”) and then only for the excess over
the Threshold.
          (b) Subject to the exceptions set forth in Sections 7.4(c) and 7.4(d)
below, in no event shall the aggregate Liability of Seller and ADSC under
Section 7.2(a) exceed fifteen percent (15%) of the Purchase Price (the
“Limitation Amount”), and the Buyer Indemnitees shall not be entitled to recover
Losses pursuant to Section 7.2(a) once the aggregate amount of Losses as to
which the Buyer Indemnitees have recovered equals the Limitation Amount.
          (c) Notwithstanding anything to the contrary in this Agreement, any
indemnification payments based upon or any Losses related to (i) adjustments to
the Purchase Price pursuant to Section 1.3, (ii) any and all breaches of the
representations and warranties in Sections 2.1, 2.2, 2.3, 2.10, 2.11, 2.15, 2.16
and 2.18, (iii) the Escrow Matters, (iv) the matters set forth on Schedule 2.8,
and 2.12(a); and (v) any claim by any Buyer Indemnitee under Section 7.2(a)(iv)
and Section 7.2(a)(v), shall not be subject to either the Threshold set forth in
Section 7.4(a) or the Limitation Amount set forth in Section 7.4(b) and shall
not be used in calculating whether the Limitation Amount set forth in Section
7.4(b) has been met, provided that any indemnification payments based upon or
any Losses related to the foregoing shall not exceed the Purchase Price.
          (d) Notwithstanding anything to the contrary in this Agreement, any
indemnification payments based upon or any Losses related to any and all claims
of fraud shall not be subject to either the Threshold set forth in
Section 7.4(a) or the Limitation Amount set forth in Section 7.4(b) and shall
not be used in calculating whether the Limitation Amount set forth in
Section 7.4(b) has been met.

52



--------------------------------------------------------------------------------



 



          (e) Buyer and HPS shall not be required after the Closing to make any
claim against the Company in respect of any representation, warranty, covenant
or any other obligation of the Company, Seller or ADSC to Buyer or HPS hereunder
or under any other certificate, document or instrument delivered in connection
with herewith. Notwithstanding anything herein to the contrary, Buyer and HPS
retain, and nothing contained in this Section 7.4(e) shall in any way waive or
limit, its rights to bring claims against Seller or ADSC.
          (f) Notwithstanding anything herein to the contrary, in no event shall
the aggregate Liability of Seller and ADSC for Losses related to the Escrow
Matters exceed the Escrow Amount.
          (g) The amount of any and all Losses will be determined net of any
amounts (i) actually recovered by the Indemnified Party under insurance policies
with respect to such Losses (net of the collection costs thereof) provided,
however, that (A) such Indemnified Party shall be obligated to use only the same
efforts it would use to pursue collection under insurance policies for itself,
consistent with past practices, (B) any obligation to seek insurance coverage
shall not apply to any self-insurance programs or policies, and (C) the
Indemnified Party shall not, under any circumstances, be obligated to pursue
litigation against the applicable insurer and (ii) actually received by the
Indemnified Party in respect of claims under any third party indemnification
agreements (net of the collection costs thereof). The Indemnified Party shall
promptly pay to the Indemnifying Party all amounts recovered from insurance
policies (net of the collection costs thereof) in respect of Losses for which
the Indemnified Party previously obtained recovery from the Indemnifying Party
pursuant to ARTICLE 7.
          (h) The indemnification provisions in this ARTICLE 7 do not (a) waive
or affect any claims for fraud or willful misconduct to which any party may be
entitled or relieve or limit the Liability of any party from any Loss arising
out of or resulting from fraud or willful misconduct in connection with the
transactions contemplated by this Agreement or in connection with the delivery
of any of the certificate, document or instrument referred to herein or
(b) waive or affect any equitable remedies to which any party may be entitled.
No Party hereto, shall have the right to seek contribution from the other
Parties with respect to all or any part of any of its indemnification
obligations under this ARTICLE 7.
     Section 7.5 Exclusive Post-Closing Remedy. Except as set forth in the next
sentence or expressly provided elsewhere in this Agreement, from and after the
Closing, the remedies provided for in this ARTICLE 7, shall be the sole and
exclusive remedies of the parties hereto and their Affiliates and their
respective shareholders, trustees, officers, directors, employees, agents,
representatives, successors and assigns for any breach of this Agreement or any
certificate. The foregoing shall not limit any party’s rights related to claims
of fraud or willful misconduct or to seek equitable remedies (which may be
enforced without the posting of a bond or other security).

53



--------------------------------------------------------------------------------



 



ARTICLE 8
MISCELLANEOUS
     Section 8.1 Entire Agreement; Assignment. This Agreement (a) constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, among the Parties with respect to the subject matter hereof and (b) shall
not be assigned by any Party (whether by operation of law or otherwise) without
the prior written consent of the other Parties.
     Section 8.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telegram, facsimile, nationally recognized next day delivery service or telex,
or by registered or certified mail (postage prepaid, return receipt requested)
to the any Party as follows:
          To Buyer or HPS:
Heartland Payment Systems, Inc.
90 Nassau Street, 2nd Floor
Princeton, New Jersey 08542
Attention: Chief Legal Officer
Facsimile: (609) 683-3815
          with a copy (which shall not constitute notice to Buyer or HPS) to:
Womble Carlyle Sandridge & Rice PLLC
8065 Leesburg Pike, Fourth Floor
Vienna, Virginia 22182
Attention: Dean Wayne Rutley, Esq.
                Jeffrey A.D. Cohen, Esq.
Facsimile: (703) 918-2267
          To the Company, Seller or ADSC:
Alliance Data Systems Corporation
17655 Waterview Pkwy
Dallas, TX 75252
Attention: General Counsel
Facsimile: (972) 348-5150
          with a copy (which shall not constitute notice to the Company, Seller
or ADSC) to:
Akin, Gump, Strauss, Hauer & Feld, L.L.P.
1700 Pacific Avenue
Suite 4100
Dallas, Texas 75201
Attention: Joseph L. Motes III, Esq.
Facsimile: (214) 969-4343
or to such other address as the Party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.

54



--------------------------------------------------------------------------------



 



     Section 8.3 Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Delaware or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Delaware.
Each Party agrees that in connection with any litigation, proceeding or action,
such party will consent and submit to personal jurisdiction in the State of
Delaware and to service of process upon it in accordance with the rules and
statutes governing service of process.
     Section 8.4 Construction; Interpretation. The headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement. Article, section, exhibit,
schedule, party, preamble and recital references are to this Agreement unless
otherwise stated. No Party, nor its respective counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions hereof, and
all provisions of this Agreement shall be construed according to their fair
meaning and not strictly for or against any Party.
     Section 8.5 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each Party and its successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.
     Section 8.6 Severability. If any term or other provision of this Agreement
is invalid, illegal or unenforceable, all other provisions of this Agreement
shall remain in full force and effect so long as the economic or legal substance
of the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.
     Section 8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile shall be effective as
delivery of a mutually executed counterpart to this Agreement.
     Section 8.8 Waiver of Jury Trial. The Parties each hereby waive, to the
fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the Parties
in respect of this Agreement or any of the transactions related hereto, in each
case whether now existing or hereafter arising, and whether in contract, tort,
equity or otherwise. The Parties each hereby agree and consent that any such
claim, demand, action, or cause of action shall be decided by court trial
without a jury and that the Parties may file an original counterpart of a copy
of this Agreement with any court as written evidence of the consent of the
Parties to the waiver of their right to trial by jury.
     Section 8.9 Specific Performance. Each Party acknowledges and agrees that
the other Parties would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each Party agrees that the other Parties will be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and

55



--------------------------------------------------------------------------------



 



provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the Parties and the matter, in addition
to any other remedy to which they may be entitled, at law or in equity. For the
avoidance of doubt, the Parties hereby expressly agree and acknowledge that
Seller shall be entitled to specific performance of all obligations of Buyer
hereunder, including but not limited to specific performance of Section 4.14.
     Section 8.10 ADSC Guarantee. ADSC hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the complete and timely
performance by Seller and the Company of their obligations under this Agreement
(the “ADSC Guaranteed Obligations”). ADSC hereby acknowledges and agrees that
Buyer and HPS may proceed directly against ADSC in the event of nonperformance
by Seller or the Company, for any reason, of the ADSC Guaranteed Obligations.
ADSC hereby waives any circumstance which might constitute a legal or equitable
discharge of a surety or guarantor.
     Section 8.11 HPS Guarantee. HPS hereby unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the complete and timely
performance by Buyer of its obligations under this Agreement (the “HPS
Guaranteed Obligations”). HPS hereby acknowledges and agrees that Seller and
ADSC may proceed directly against HPS in the event of nonperformance by Buyer,
for any reason, of the HPS Guaranteed Obligations. HPS hereby waives any
circumstance which might constitute a legal or equitable discharge of a surety
or guarantor.

56



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Parties has caused this Membership
Interest and Asset Purchase Agreement to be duly executed on its behalf as of
the day and year first above written.

            ALLIANCE DATA NETWORK SERVICES LLC
      By:   /s/ Dwayne Tucker       Name:   Dwayne Tucker       Title:          
ADS ALLIANCE DATA SYSTEMS, INC.
      By:   /s/ Dwayne Tucker       Name:   Dwayne Tucker       Title:          
ALLIANCE DATA SYSTEMS CORPORATION
      By:   /s/ Dwayne Tucker       Name:   Dwayne Tucker       Title:        

57



--------------------------------------------------------------------------------



 



            HEARTLAND ACQUISITION, LLC
      By:   /s/ Robert H. B. Baldwin, Jr.       Name:   Robert H. B. Baldwin,
Jr.       Title:   President and Chief Financial Officer       HEARTLAND PAYMENT
SYSTEMS, INC.
      By:   /s/ Robert O. Carr       Name:   Robert O. Carr       Title:   Chief
Executive Officer    

58